Exhibit 10.24

CONFIDENTIAL

MASTER AGREEMENT MA02373.2

This Master Agreement between Fannie Mae and Crescent Bank and Trust Company
(“Lender”) governs the sale by Lender, and the purchase by Fannie Mae, of
eligible residential mortgage loans (the “Mortgages”). This Master Agreement
includes all of the terms and conditions described in all of the exhibits,
attachments, conversions, commitments and MBS Pool Purchase Contracts (“MBS
Contracts”) attached or entered into as a part of this Master Agreement.
Additionally, the “Master Agreement Terms and Conditions” section of Fannie
Mae’s Selling Guide (the “Selling Guide”), which is incorporated into this
Agreement by this reference, outlines in more detail the general terms and
conditions of the Master Agreement and MBS Contracts and contains a complete
description of the terms “Master Conversions” and “MBS Pricing Confirmations,”
as well as other related terms and instructions. The execution of this Master
Agreement requires compliance with all provisions and sections of this Master
Agreement, including all Master Conversions, MBS Contracts, cash commitments,
exhibits and attachments to this Master Agreement.

To sell Mortgages under this Master Agreement, Lender and Fannie Mae must also
enter into one or more Master Conversions. In addition, depending on whether
Lender will be delivering Mortgages under one of Fannie Mae’s cash purchase
programs (Negotiated or Standard) or under Fannie Mae’s MBS program, Lender and
Fannie Mae will also need to enter into the appropriate cash commitments or MBS
Pricing Confirmations for MBS Contracts.

Lender and Fannie Mae acknowledge that the Estimated Dollar Amount (as set forth
on Exhibit 1) is an estimate by the parties, as of the date of execution hereof,
of anticipated Mortgage deliveries and such amount may change over the term of
this Master Agreement. Notwithstanding the fact that a Maximum Amount of Pool
Purchase Transactions for Delivery is set forth in each MBS Contract, the total
amount to be sold shall be governed by the applicable Master Conversions. The
sum of the actual Mandatory Delivery Amounts (whether one or more), as reflected
in the Master Conversions, will reflect the actual volume of Mortgage deliveries
agreed to by the parties and will supersede any Estimated Dollar Amount set
forth in Exhibit 1.

For this Master Agreement to become effective, Lender must execute and return to
Fannie Mae a duplicate original within ten business days of Lender’s receipt of
this Master Agreement. Otherwise. Fannie Mae may, at its option, declare this
Master Agreement null and void.

Lender hereby confirms, by checking the appropriate section below, that:

o

It is not a federally-insured institution or an affiliate or subsidiary of a
federally-insured institution.

 

 

o

It is a federally-insured institution or an affiliate or subsidiary of a
federally-insured institution. If Lender has checked this section, then Lender
agrees to the representations and warranties described in the “Master Agreement
Terms and Conditions” section of the Selling Guide.

Master Agreement MA02373.2
MA - 1
Amendment 20



--------------------------------------------------------------------------------

Sincerely,

FANNIE MAE

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles

 

 

Customer Account Manager

 

 

Agreed, acknowledged, and accepted.

 

CRESCENT BANK AND TRUST COMPANY

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

12-11-02

 

 

Agreed, acknowledged, and accepted.

 

CRESCENT MORTGAGE SERVICES

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

12-11-02

 

Master Agreement MA02373.2
MA - 2
Amendment 20



--------------------------------------------------------------------------------

EXHIBIT 1

TO MASTER AGREEMENT MA02373.2

Lender Name

Crescent Bank and Trust Company

 

 

Lender Number

23227-000-4

 

 

Delivery Term:

Second

 

 

Effective Date of Delivery Term:

January 1, 2003

 

 

Expiration Date of Delivery Term:

June 30, 2003

 

 

Estimated Dollar Volume for Delivery Term:

$175,000,000.00
(eligible for delivery only upon incremental conversions to Mandatory Delivery
Amounts under one or more Master Conversions)

Master Agreement MA02373.2
MA - 3
Amendment 20



--------------------------------------------------------------------------------

MASTER AGREEMENT

Master Conversion for Crescent Bank and Trust Company
MA02373.2-01

Upon entering into this Master Conversion, Lender is obligated to sell to Fannie
Mae, and Fannie Mae is obligated to buy from Lender, Mortgages in the aggregate
unpaid principal amount of the Mandatory Delivery Amount stated below under any
of the following programs: Fannie Mae’s MBS program, Negotiated Cash
Transactions or Standard Cash Transactions. Mortgages must be sold during the
period commencing with the Effective Date set forth below and ending with the
Expiration Date set forth below (the “Conversion Period”) and must meet all
requirements set forth in the Master Agreement, as well as those set forth in
the applicable MBS Contracts (as described below). There must be a valid MBS
Pricing Confirmation for each MBS Contract below prior to Lender’s sale of any
Mortgages under such MBS Contract.

Lender shall be deemed to have accepted the terms of this Master Conversion and
all applicable MBS Pricing Confirmations either (i) upon execution of the Master
Agreement or Master Agreement amendment to which this Master Conversion is
attached, or (ii) if this Master Conversion is not attached to a Master
Agreement amendment, then upon delivery of any Mortgages under the MBS Contracts
during the current Conversion Period.

Master Agreement:

MA02373.2

 

 

Mandatory Delivery Amount:

$175,000,000.00, plus or minus 5%

 

 

Effective Date:

January 1, 2003

 

 

Expiration Date:

June 30, 2003

 

 

MBS Contracts:

A06303, A06304, A06305, A06808, A06809, A06810, A06811

Master Agreement MA02373.2
MA - 4
Amendment 20



--------------------------------------------------------------------------------

VARIANCES

This Variances Attachment is attached to and made a part of the Master
Agreement. Under this Master Agreement, Lender may sell Mortgages originated in
accordance with the following variances. Unless otherwise specified, the
following variances apply only to conventional, first lien Mortgages.

1.

With respect to any Variances in this “Variances” section that incorporate a
table to describe eligibility of Mortgages delivered under that Variance, the
following definitions and restrictions apply to all such Variances.

 

 

 

•

Mortgage products listed under “Eligible Products/Programs” are the only
eligible mortgage products and/or programs. A reference to “All Standard per
Selling Guide” means only standard mortgage products (e.g., FRM, ARM, 7-year
balloon), and does not include any specially negotiated products, community or
affordable lending products, or products requiring special lender approval.

 

•

The loan purpose(s) listed under “Loan Purpose” (Purchase Money Mortgage,
Cashout Refinance, Limited Cashout Refinance) is/are the only eligible loan
purpose for Mortgages delivered under the Variance.

 

•

The property type(s) and number of units listed under “Dwelling Type” (e.g.
Detached, Condo, PUD) and “Units” (e.g. 1, 2, 3, 4) is/are the only eligible
property types and number of units for Mortgages delivered under the Variance.

 

•

The occupancy status listed under “Occupancy Status” (e.g. Owner, 2nd Home, or
Investor) is/are the only eligible occupancy status for Mortgages delivered
under the Variance. “Owner” means owner-occupied primary residence, “2nd Home”
means second home, and “Investor” means an investment property.

 

•

The LTV or CLTV listed in the “LTV” or “CLTV” column represent the maximum
possible LTV or CLTV for the Mortgages delivered under the Variance. A lower
maximum LTV or CLTV may apply depending on the loan products (e.g. ARM or
balloon), if “All Standard per Selling Guide” has been selected under “Eligible
Products/Programs.”

 

 

 

2.

In the event that a Variance table references “Coop” as an eligible “Dwelling
Type,” Lender must be approved for delivery of cooperative share loans to Fannie
Mae, per the Selling Guide.

 

 

3.

Any special feature code designated for the Variance is in addition to any other
special feature codes that may be required.

 

 

4.

If any column in the Variance table is blank, Lender must refer (a) first to the
terms and conditions of that Variance, and (b) then to the Selling Guide or the
Guide to Underwriting with Desktop Underwriter®, as applicable, both as amended
from time to time.

Master Agreement MA02373.2
VAR Preamble - 1



--------------------------------------------------------------------------------

VARIANCES
TABLE OF CONTENTS

VAR 1

Bulk Alt A Product FRM

VAR 2

Desktop Underwriter ‘Expanded Approval with Timely Payment Rewards SM’
Initiative

VAR 3

Relocation Mortgages Guidelines/Trailing Secondary Wage Earner Income

VAR 4

Other Automated Underwriting Systems

Master Agreement MA02373.2
VAR/TOC - 1



--------------------------------------------------------------------------------

VAR 1           Bulk ALT A Product

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as:  the borrower reports income
on the Uniform Residential Loan Application (Form 1003) and a verbal
Verification of Employment may be obtained. Lender is not required to verify the
reported income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie Mae’s
underwriting criteria or any modification thereof, as described herein, shall be
deemed to be a breach of warranty by Lender, as provided in the Selling Guide.

Master Agreement MA02373.2
VAR 1 - 1



--------------------------------------------------------------------------------

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance.  With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income - No Ratios/No Asset Verifications

 

No Income
No Ratios / No Asset Verification

Program Type

PMM, R/T Refi, COR

Product Type

FRM only

Amortization Terms

15- and 30- year

Eligible Units

1 -2 unit properties

Eligible Properties

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible.  NO mobile homes or manufactured housing units. Also, no excess
acreage - value not to exceed 33% of total.

Geographic Limitations

None

Occupancy Status

Owner Occupied and 2nd Homes

Borrower Eligibility

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

Appraisal

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

Mortgage Insurance

Standard mortgage insurance required.

Maximum LTVs and Credit Scores:

 

  - Owner Occupied:

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

  - 2nd Homes

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Secondary Financing

No Subordinate financing allowed on new loan.

Credit Report

Three In-file merged credit report.

Qualifying Debt Ratios:

Ratios are not considered.

Reserves:

No assets are verified; reserves are not required.

Master Agreement MA02373.2
VAR 1 - 3



--------------------------------------------------------------------------------

Credit Criteria:

 

   Trade Lines

Three (3) rated trades

   Credit History

24 Months

   Credit Explanations

Not stated

Mortgage/Revolving/

No Foreclosures.

     Installment

No Bankruptcies.

 

No 30-day lates on any mortgages in the past 24 months.

Credit Report Letter of Explanation

Not required as this product is credit score driven.

Sale Proceeds

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

Down Payment:

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

Liquid assets (checking, savings, CD’s, money market funds, etc.)

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

Seller contributions

Per Fannie Guides.

Gift Funds

No gifts allowed.

Verification of mortgage or rental history

Required if mortgage history not on credit report. Rental history verification
not required.

Salaried/Wage Earner Employment Verification

No verification. Stated income/employment only.

Self-Employed Income/Employment Verification

No verification. Stated income only. No 4506 required.

Self-employed Profit & Loss/
Balance Sheet

Income verification is not required. No 4506 required.

Other Income: Retirement, SS, alimony, child support, etc.

No verification. Stated income only.

 

 

 

No Income
No Ratios / No Asset Verification

Salary or hourly wage earnings and overtime and bonus income

No verification. Stated income only.

Commission income and independent contractor

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4



--------------------------------------------------------------------------------

VAR 2           Desktop Underwriter ‘Expanded Approval with Timely Payment
RewardsSM’ Initiative September 2002

The following terms and conditions apply only to Mortgages originated and
delivered to Fannie Mae pursuant to the Desktop Underwriter® “Expanded Approval
with Timely Payment RewardsSM” Initiative (hereinafter referred to as “the
Initiative”). Mortgages originated under the Initiative must have been submitted
to the Expanded Approval version of Desktop Underwriter for analysis.

 

 

 

 

Lender may deliver Mortgages originated under the Initiative in accordance with
the following:

 

 

 

 

1.

Eligibility.

 

 

 

 

(a)

General.

 

 

 

 

 

Each Mortgage must comply with the requirements of the “Expanded Approval with
Timely Payment Rewards Lender Guide” (the “EA Lender Guide”), as may be amended
from time to time, as supplemented by the following specific provisions below. A
breach of any of such eligibility criteria shall be deemed to be a breach of
warranty by Lender, as provided in the Selling Guide. The EA Lender Guide may be
accessed through eFannieMae.com, under “Mortgage Product Information.”

 

 

 

 

(b)

Recommendation Levels.

 

 

 

 

 

(i)

Mortgages receiving an “EA-I/Eligible,” “EA-II/Eligible,” or “EA-III/Eligible”
recommendation in the Desktop Underwriter Underwriting Findings Report are
eligible for delivery in accordance with the terms hereof.

 

 

 

 

 

 

(ii)

Any Mortgage receiving a recommendation of “Refer W Caution/IV” is ineligible
for delivery to Fannie Mae.

 

 

 

 

 

 

(iii)

Generally, Mortgages that receive an “EA/Ineligible” recommendation are not
deliverable to Fannie Mae. If any such Mortgage meets the requirements of an
applicable Product Variance or a Community Lending Product Variance as described
in Paragraph 4(b) below, or a negotiated underwriting variance in the Master
Agreement (“Underwriting Variance”) providing for specific eligibility
requirements, as described in Paragraph 4(a) below, then such Mortgages are only
deliverable in accordance with the provisions of Paragraph 4 below.

 

 

 

 

 

(c)

Product Eligibility.

 

 

 

 

 

 

See the EA Lender Guide for all product eligibility information.

 

 

 

 

(d)

Definitions.

 

 

 

 

 

As used herein, these terms have the following meanings:

 

 

 

 

 

(i)

“EA-I Mortgages” means Mortgages receiving a recommendation of “EA-I/Eligible”
or “EA-I/Ineligible,” only if an Underwriting Variance per Paragraph 4(a) is
applicable.

Master Agreement MA02373.2
VAR 2 - 1
Amendment 20



--------------------------------------------------------------------------------

 
 

(ii)

“EA-II Mortgages” means Mortgages receiving a recommendation of “EA-II/Eligible”
or “EA-II/Ineligible,” only if an Underwriting Variance per Paragraph 4(a) is
applicable.

 
 

 

 

 
 

(iii)

“EA-III Mortgages” means Mortgages receiving a recommendation of
“EA-III/Eligible” or “EA-III/Ineligible,” only if an Underwriting Variance per
Paragraph 4(a) is applicable.

 
 

 

 

2.
Limited Waiver of Warranties.
 
 

 

 

 

Mortgages receiving the “EA-I/Eligible,” “EA-II/Eligible,” and “EA-III/Eligible”
recommendation in the Desktop Underwriter Underwriting Findings Report are
eligible for the “Limited Waiver of Representations and Warranties,” as set
forth in the Selling Guide, Part I, Chapter 2, Section 202.02, provided that
each such Mortgage:

 
 
 

 

 

 
(a)

is subject to all applicable requirements, restrictions, stipulations, and
limitations specified in this Master Agreement, the applicable Pool Purchase
Contract and the Guide to Underwriting with Desktop Underwriter, as amended from
time to time (the “Desktop Underwriter Guide”), as modified by this Agreement,
which may include the purchase price or guaranty fee, any price adjustment, or
similar charge and the aggregate outstanding principal amount; and

 
 

 

 

 
(b)

meets all applicable product eligibility requirements.

 
 

 

 

3.
Timely Payment Rewards Feature.
 
 

 

 

 

Only fixed rate, fully amortizing, level payment EA-II Mortgages and EA-III
Mortgages may be originated with the Timely Payment Rewards feature, which
includes an interest rate reduction provision, subject to the following:

 
 

 

 

 
(a)

Such Mortgages must be delivered to Fannie Mae for cash.

 
 

 

 

 
(b)

The Mortgage must meet all applicable product eligibility requirements.

 
 

 

 

 
(c)

The Mortgage must be originated with the Timely Payment Rewards Addendum to the
Note (Fannie Mae Form 1410) (the “Addendum”) and the Timely Payment Rewards
Rider to the Security Instrument (Fannie Mae Form 1412) (the “Rider”).

 
 

 

 

 
(d)

The mortgagor must meet the eligibility criteria set forth in the Addendum and
the Rider. The Mortgage servicer will be responsible for complying with the
provisions of the EA Lender Guide relating to interest rate reduction, including
evaluating the mortgagor’s payment history on the second, third and/or fourth
anniversary date of the scheduled due date of the first full installment payment
due under the Note (“Anniversary Date”) to determine if the mortgagor has met
the eligibility criteria for the interest rate reduction.

 
 

 

 

4.
Mortgages with Product Variances or Underwriting Variances.
 
 

 

 

 
(a)

Mortgages that receive an “EA/Ineligible” recommendation that were originated
with Underwriting Variances are only deliverable to Fannie Mae with Fannie Mae’s
prior approval. Fannie Mae must approve combining the Underwriting Variance with
the

Master Agreement MA02373.2
VAR 2 - 2
Amendment 20



--------------------------------------------------------------------------------

 

 

Initiative, even if the Underwriting Variance has been approved under this
Master Agreement for non-Initiative mortgages. The specific reason(s) for
ineligibility must be permitted under the terms of the Underwriting Variance.
With Fannie Mae’s prior approval, Lender may deliver such Mortgages, provided
that such Mortgages:

 

 

 

 

 

 

(i)

are not eligible for the Limited Waiver of Warranties;

 

 

 

 

 

 

(ii)

must meet all of the terms of the Initiative specified herein and the terms
applicable to the Underwriting Variance;

 

 

 

 

 

 

(iii)

must be identified with the applicable special feature code for the Initiative
in addition to any special feature codes that may be applicable under the terms
of the Underwriting Variance; and

 

 

 

 

 

 

(iv)

are subject to the applicable loan level price adjustments for the Initiative,
in addition to any loan level price adjustments that may be applicable under the
terms of the Underwriting Variance.

 

 

 

 

 

(b)

Certain Mortgages receiving any of the three levels of “EA/Eligible”
recommendations or an “EA/Ineligible” recommendation in Desktop Underwriter may
also meet the requirements of a product, initiative or pilot that is available
to Lender under the terms of this Master Agreement (a “Product Variance”). If
the Product Variance is a Community Lending or affordable housing initiative or
pilot (a “Community Lending Product Variance”), then Lender may disregard the
“EA” recommendation and underwrite such Mortgage outside of Desktop Underwriter
in accordance with the provisions of the Community Lending Product Variance,
provided that such Mortgages:

 

 

 

 

 

 

(i)

are not eligible for the Limited Waiver of Warranties;

 

 

 

 

 

 

(ii)

must meet all of the terms of the Community Lending Product Variance;

 

 

 

 

 

 

(iii)

must be identified only with the special feature codes applicable to the
Community Lending Product Variance (the special feature codes applicable to the
Initiative shall not apply to such Mortgages); and

 

 

 

 

 

 

(iv)

are subject to the pricing and any loan level price adjustments applicable to
the Community Lending Product Variance (the loan level price adjustments
applicable to the Initiative shall not apply to such Mortgages).

 

 

 

 

 

 

Mortgages receiving any of the three levels of “EA/Eligible” recommendations or
an “EA/Ineligible” recommendation in Desktop Underwriter that meet the
requirements of a Product Variance that is available to Lender under the terms
of this Master Agreement, but that is not a Community Lending Product Variance,
may be delivered to Fannie Mae only with Fannie Mae’s prior approval.

 

 

 

 

 

(c)

Any variance for the waiver of any of Fannie Mae’s standard loan level price
adjustments shall not apply to Mortgages originated under the Initiative.

Master Agreement MA02373.2
VAR 2 - 3
Amendment 20



--------------------------------------------------------------------------------

5.

Delivery and Pricing.

 

 

 

 

 

(a)

Loan Level Price Adjustments for MBS Delivery.

 

 

 

 

 

 

(i)

Each EA-I Mortgage or EA-II Mortgage delivered for MBS is subject to payment of
the applicable base guaranty fee, as set forth in the applicable MBS pool
purchase contract, in addition to payment of the applicable Initiative loan
level price adjustment as shown below, plus all other loan level price
adjustments that may be applicable to such Mortgage. Additionally, Lender shall
identify all EA-I Mortgages and EA-II Mortgages at delivery with the applicable
Special Feature Code as shown below.


Risk Level

 

Initiative Loan Level
Price Adjustment

 

Special Feature
Code

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EA-I Mortgages
 

1.50% (for all Mortgages)

 

340

EA-II Mortgages
(without Timely
Payment Rewards only)

 

2.75% (for all Mortgages)

 

341


 
 

(ii)

Lender must set up a bank account from which Fannie Mae can draft loan level
price adjustments in accordance with the requirements of the Selling Guide, as
amended from time to time.

 
 

 

 

 
 

(iii)

Delivery of Mortgages under the Initiative shall be subject to all applicable
loan level price adjustments as required by the Selling Guide and the Expanded
Approval Eligibility Matrix, in the Desktop Underwriter Guide, both as amended
from time to time. In addition, Mortgages under the Initiative are subject to
the payment of the general Desktop Underwriter usage fees outlined in the
Desktop Underwriter Seller/Servicer Software License and Subscription Agreement
between Lender and Fannie Mae.

 
 

 

 

 
 

(iv)

Please note that any loan level price adjustment associated with the delivery
and profile of Mortgages underwritten through Desktop Underwriter are subject to
change at any time during the term of this Master Agreement. These changes will
be reflected in the Desktop Underwriter Guide or other written notice from
Fannie Mae.

 
 

 

 

 
 

(v)

Mortgages described in Paragraph 5(b)(ii) below are not eligible for delivery
for MBS.

 
 

 

 

 
(b)

Cash Execution.

 
 

 

 

 
 

(i)

All EA-I Mortgages, EA-II Mortgages and EA-III Mortgages are eligible for
delivery for cash.

 
 

 

 

 
 

(ii)

The following Mortgages are eligible for delivery only for cash:

 
 

 

 

 
 

 

(A)

all EA-II Mortgages that include the Timely Payment Rewards feature; and

Master Agreement MA02373.2
VAR 2 - 4
Amendment 20



--------------------------------------------------------------------------------

 
 

 

(B)

all EA-III Mortgages, whether or not such Mortgages include the Timely Payment
Rewards feature.

 
 

 

 

 

 
 

(iii)

In addition to the cash pricing described in subparagraph (iv) below, each
Mortgage is subject to the payment of all other loan level price adjustments
that may be applicable to such Mortgage. Lender shall identify all Mortgages at
delivery with the applicable Special Feature Code as shown below.


Risk Level

 

Special Feature Code
(for all Mortgages,
regardless of LTV)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EA-I Mortgages

 

340

EA-II Mortgages without Timely Payment Rewards

 

341

EA-II Mortgages with Timely Payment Rewards

 

459

EA-III Mortgages without Timely Payment Rewards

 

342

EA-III Mortgages with Timely Payment Rewards

 

376


 
 

(iv)

To obtain Fannie Mae cash pricing, Lender may go to eFanniemae.com and select
“eCommitting” under the Lending and Servicing menu or call the Cash Commitment
Window for separate commitments at 1-800-752-1080 and select Option 5. At
delivery Lender must advise the Cash Commitment Window:

 
 

 

 

 

 
 

 

(A)

that the subject commitment is for the Initiative, and

 
 

 

 

 

 
 

 

(B)

that the subject risk level is either I, II or III (indicate which one), and

 
 

 

 

 

 
 

 

(C)

if applicable, that the Mortgage includes the Timely Payment Rewards rate
reduction feature, and

 
 

 

 

 

 
 

 

(D)

of the applicable Special Feature Code(s) and all applicable loan level price
adjustments as required by the Selling Guide and the Expanded Approval
Eligibility Matrix, in the Desktop Underwriter Guide, both as amended from time
to time; and

 
 

 

 

 

 
 

 

(E)

the applicable mortgage insurance level; and

 
 

 

 

 

 
 

 

(F)

of the mortgage term (10-year, 15-year, 20-year, or 30-year), and

 
 

 

 

 

 
 

 

(G)

of the mortgage product (fixed-rate mortgage or the applicable ARM plan), and

 
 

 

 

 

 
 

 

(H)

of the LTV of the Mortgage.

Master Agreement MA02373.2
VAR 2 - 5
Amendment 20



--------------------------------------------------------------------------------

 
 

(v)

Delivery of Mortgages under the Initiative shall be subject to all applicable
loan level price adjustments as required by the Selling Guide and the Expanded
Approval Eligibility Matrix, in the Desktop Underwriter Guide, both as amended
from time to time. In addition, Mortgages under the Initiative are subject to
the payment of the general Desktop Underwriter usage fees outlined in the
Desktop Underwriter Seller/Servicer Software License and Subscription Agreement
between Lender and Fannie Mae.

 
 

 

 

 

 
 

(vi)

Please note that the cash price and/or any other loan level price adjustment
associated with the delivery and profile of Mortgages underwritten through
Desktop Underwriter are subject to change at any time during the term of this
Master Agreement. These changes will be reflected in the Desktop Underwriter
Guide or other written notice from Fannie Mae.

 
 

 

 

 

6.
General.
 
 

 

 

 

 
(a)

Mortgage Insurance.

 
 

 

 

 

 
 

(i)

The terms and conditions on which Fannie Mae has agreed to acquire the Mortgages
originated pursuant to the Initiative assume that additional mortgage insurance
is obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages have been originated
or serviced with fraud, misrepresentation, or negligence, or with any act that
is dishonest, criminal, or knowingly wrongful, that would (A) cause a mortgage
insurer to decline to insure a Mortgage, or (B) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 
 

 

 

 

 
 

(ii)

A minimum of 35% mortgage insurance coverage is required for (A) all Mortgages
with LTVs greater than 95%, and (B) all Mortgages with LTVs of 90.01-95%
originated using flexible sources of funds for the down payment.

 
 

 

 

 
 

(iii)

Mortgages originated with mortgage insurance under the “Reduced MI” Coverage
Option or the “Lower-Cost MI” Coverage Option (all as described in the Selling
Guide) are not eligible for delivery under the Initiative.

 
 

 

 

 

 
(b)

Subordinate Financing.

 
 

 

 

 

 
 

Mortgages may be subject to subordinate financing in accordance with the EA
Lender Guide. Mortgages subject to subordinate financing are subject to any
applicable loan level price adjustments, in addition to any other loan level
price adjustments that may apply.

 
 

 

 

 

 
(c)

Loan Level Price Adjustments.

 
 

 

 

 

 
 

All loan level price adjustments referenced herein will be equal to the
percentage amount specified multiplied by the issue date principal balance of
the Mortgage, in the case of Mortgages delivered for MBS and the delivery date
principal balance, for mortgages delivered for cash.

Master Agreement MA02373.2
VAR 2 - 6
Amendment 20



--------------------------------------------------------------------------------

 

(d)

Refinances.

 

 

 

 

 

Mortgages delivered to Fannie Mae under the Initiative are not eligible for
subsequent refinancing using any Fannie Mae Enhanced Streamlined Refinance
process. In order for such mortgages to be eligible for delivery to Fannie Mae,
these cases must be submitted to Desktop Underwriter for credit risk analysis.

 

 

 

 

(e)

Servicing.

 

 

 

 

 

Lender acknowledges that Lender is not approved to service Mortgages originated
pursuant to the Initiative and agrees to assign the servicing to an authorized
servicer of Expanded Approval with Timely Payment Rewards Mortgages at the time
of delivery to Fannie Mae in accordance with the provisions of the “EA Lender
Guide,” as amended from time to time.

Master Agreement MA02373.2
VAR 2 - 7
Amendment 20



--------------------------------------------------------------------------------

VAR3           Relocation Mortgage Guidelines/Trailing Secondary Wage Earner
Income

Eligible Products /
Programs

 

Loan Purpose

 

Dwelling
Type

 

Units

 

Occupancy
Status

 

LTV

 

CLTV

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

FRM:

 

Purchase Money Mortgage

 

Detached Condo PUD

 

1

 

Owner

 

90

 

90


Parameters

 

Options/ Limitations

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Minimum Credit Score

 

Standard per the Selling Guide and DU Guide to Underwriting

Loan Level Price Adjustment

 

N/A

Foreclosure Loss Risk

 

Fannie Mae

Documentation

 

Mortgages must be originated using either full documentation for all information
related to the borrowers’ employment, income, and source of funds or Fannie
Mae’s TimeSaver alternative documentation program.

Delivery Limitations

 

50%

Interest Rate Buydowns

 

Mortgages subject to temporary buydowns are not permitted.

Geographic Limitations

 

N/A

Additional Terms

Under the following conditions, a percentage of the average income for the
previous two years of a “trailing secondary wage earner” of a relocated employee
(“borrower”) can be used for qualification purposes (the “borrower” and
“trailing secondary wage earner” may collectively be referred to as the
“borrowers”.) A “trailing secondary wage earner” is defined as a relative or
domestic partner of the primary wage earner. A “relative” is defined as the
primary wage earner’s spouse, child, other dependent, or any other individual
who is related by blood, marriage, adoption, or legal guardianship. “Domestic
partners” are defined as persons who share a committed relationship showing
financial interdependence and joint responsibility for each other’s common
welfare, are not related by blood, reside in the same household, and intend to
reside together indefinitely.

Percent of Income

 

 

Maximum LTV

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

75

%

 

80

%

50

%

 

90

%

Conditions

(i)

Maximum allowable underwriting ratios are 28%/36%.

 

 

(ii)

The borrower must be relocating with the same employer or as a new hire with a
company that provides relocation benefits, and must be eligible to receive such
benefits. (The Lender must retain (a) literature produced by the employer
describing the employer’s relocation program in detail and (b) evidence of the
borrower’s eligibility under the program in the individual Mortgage file.)

Master Agreement MA02373.2
VAR 3 - 1



--------------------------------------------------------------------------------

(iii)

The “trailing secondary wage earner” must have been a salaried or commissioned
employee who had been employed in the same occupation for the two years
immediately preceding the transfer, and must provide a written statement that he
or she intends to obtain employment in the new location. Income from a “trailing
secondary wage earner” who was self-employed may not be considered for
qualifying purposes.)

 

 

(iv)

The borrowers must have cash reserves (after the purchase of the new home) equal
to at least six months of payments for all housing costs and other obligations
(including installment and revolving debt). In determining these reserves,
housing costs include not only the cost of housing in the new area, but also any
payments that are being made on any unsold previous residence or investment
properties (in instances where such payments are not being paid by the employer
of the borrower).

 

 

(v)

Lender must determine that the new location provides on-going opportunities for
the “trailing secondary wage earner” to obtain employment in his or her current
occupation and must document the individual Mortgage file accordingly.

Master Agreement MA02373.2
VAR 3 - 2



--------------------------------------------------------------------------------

VAR 4           Other Automated Underwriting Systems

Fannie Mae recognizes that Lender may originate or purchase from third parties
mortgages that have been submitted for evaluation to an automated underwriting
system (“AUS”) other than DU. Lender may deliver to Fannie Mae mortgages
processed through a third-party system in accordance with the provisions of this
Variance set forth below, provided that Lender acknowledges and agrees not to
use these provisions in any manner that would adversely select or harm Fannie
Mae and:

 

 

(i)

The mortgages meet Fannie Mae’s eligibility requirements described in the Fannie
Mae Selling Guide, as modified by the Master Agreement, this Variance or the DU
Guide, as any of the foregoing may be amended from time to time.

 

 

(ii)

Such mortgages must receive a recommendation of “standard accept” (either full
or streamlined documentation levels) or “accept plus” from the other AUS.

 

 

(iii)

All data pertaining to the mortgage is complete and accurate, and all data on
which the underwriting decision recommended by the other AUS was based remain
unchanged as of the closing date for such mortgage.

 

 

(iv)

Such mortgages must be documented and closed in accordance with the requirements
of the other AUS, except with respect to the appraisal requirements, as provided
in (xiii) below. Verification of all such data is provided with the delivered
mortgage loan file and such verification complies with the requirements of the
other AUS. Lender must take all appropriate action in response to the
verification messages/approval conditions that appear in the “findings” report
that the other AUS produces with respect to the related mortgage loan
application prior to the closing of the mortgage, with proper documentation in
the loan file. Lender represents and warrants that copies of all reports
generated by the other system will be included in the loan file, and that Lender
is not prohibited from providing such copies.

 

 

(v)

With the exception of mortgages that are otherwise eligible for delivery under
the Master Agreement or DU, mortgages receiving a recommendation of “standard
accept” (either full or streamlined documentation levels) or “accept plus” from
the other AUS are not eligible for delivery under this Section if the
recommendation (1) includes a requirement for additional fees, credit
enhancements, or other special conditions, except as otherwise expressly
provided in (ix) below, or (2) the mortgage insurance coverage level obtained is
lower than required per Fannie Mae’s Selling Guide, even if a reduced level of
coverage is permitted by the other AUS recommendation.

 

 

(vi)

Lender and Fannie Mae must mutually agree upon any AUS employed by Lender prior
to the delivery of such mortgages to Fannie Mae.

 

 

(vii)

For all mortgages, Lender must enter the borrower’s representative FICO credit
score into the appropriate data field when submitting the mortgage to Fannie Mae
in accordance with the Fannie Mae Selling Guide.

 

 

(viii)

Except as otherwise provided herein, Lender makes all applicable selling
representations and warranties as required by the Fannie Mae Selling Guide and
the Mortgage Selling and Servicing Contract by and between Lender and Fannie
Mae.

Master Agreement MA02373.2
VAR 4 - 1
Amendment 20



--------------------------------------------------------------------------------

(ix)

The provisions of this Variance do not apply to any mortgage that is currently
required by Fannie Mae to be submitted to DU for evaluation (“DU-Only Products”)
(e.g., Flexible Mortgages), and such mortgages must be processed through DU and
receive an acceptable recommendation in order to be eligible for delivery to
Fannie Mae, except as follows: if there is a mortgage product available in the
other AUS that is equivalent to a DU-Only Product (as determined by Fannie Mae),
then such mortgage is eligible for delivery to Fannie Mae, subject at delivery
to the (1) payment of all loan level price adjustments or special all-in yield
pricing applicable to the equivalent DU-Only Product, and (2) identification by
any special feature code applicable to the equivalent DU-Only Product.

 

 

(x)

At delivery, Lender must:

 

 

 

(1)

identify all mortgages underwritten using an AUS other than DU in accordance
with this Variance by inserting the following Special Feature Code(s) on the
Loan Schedule or Schedule of Mortgages, as applicable: (A) “361” for all
mortgages, and (B) any other special feature code loan that would be required if
the mortgage had been submitted to DU prior to delivery; and

 

 

 

 

(2)

pay all applicable loan level price adjustments required under Fannie Mae’s
eligibility criteria.

 

 

 

(xi)

Lender shall continue to make all representations and warranties as if such
underwriting documentation complied with the requirements described in the
Fannie Mae Selling Guide, as modified by the Master Agreement or this Variance.

 

 

(xii)

Fannie Mae will analyze the credit risks associated with such mortgages and will
provide Lender with the results of this analysis. Upon request, Lender will
provide to Fannie Mae any data or information relating to the mortgages
delivered to Fannie Mae that were processed through the other AUS, and Lender
represents and warrants that Lender is not prohibited from providing such data
or information to Fannie Mae. If Fannie Mae’s analysis indicates that a
significant number of such Mortgages contained a high risk of default, Lender
and Fannie Mae will work together to identify and implement product or process
changes to reduce the number of such high risk mortgages expected to be
delivered during the following quarter (or, in lieu of product or process
changes, Lender and Fannie Mae may discuss prospective price adjustments to
compensate Fannie Mae for the risks associated with such mortgages). If Fannie
Mae and Lender cannot agree on the appropriate actions to be taken during the
following quarter to address high risk mortgages, then Fannie Mae reserves the
right to discontinue accepting such mortgages.

 

 

(xiii)

With respect to all mortgages underwritten using the other AUS, the property
value must be supported by a written appraisal, in spite of any specific finding
by the other AUS that the property appraisal may be waived or that a property
inspection report may be obtained in lieu of an appraisal (i.e., Form 2075 or
equivalent form in the other AUS are not acceptable). The appraisal must conform
to one of the following: (i) an interior and exterior appraisal using the
Desktop Underwriter Quantitative Analysis Appraisal Report (Form 2055) or
equivalent form in the other AUS; or (iii) a full appraisal performed in
accordance with the Fannie Mae Selling Guide.

Master Agreement MA02373.2
VAR 4 - 2
Amendment 20



--------------------------------------------------------------------------------

SPECIAL REQUIREMENTS

This Special Requirements Attachment is attached to and made a part of the
Master Agreement. Under this Master Agreement, Lender may sell Mortgages
originated in accordance with the following special requirements. Unless
otherwise specified, the following special requirements apply only to
conventional, first lien Mortgages.

TABLE OF CONTENTS

Part A.

Radian Secondary Market Coverage Policy

Part B.

Cross Default Provision

Part C.

GEMICO Supplemental Primary Secondary Market Policy

Master Agreement MA02373.2
 SREQ/TOC -1



--------------------------------------------------------------------------------

Part A.           Radian Secondary Market Coverage Policy.

Lender may deliver conventional Mortgages to Fannie Mae that are covered by a
Radian Guaranty Insurance Corporation (“Radian”) Secondary Market Coverage
Policy (“Secondary Market Policy”). Mortgages delivered for coverage under this
Policy are referred to as Secondary Market Coverage Mortgages (“SMC Mortgages”)
and may be delivered in accordance with the following:

1.

Eligible Products:  Eligible SMC Mortgages must be originated pursuant to
standard Fannie Mae guidelines, as may be amended by this Master Agreement, and
are described as follows:

 

 

 

(a)

Eligible SMC Mortgages are limited to the following:

 

 

 

 

 

(i)

fixed-rate, level-payment, fully amortizing mortgages;

 

 

 

 

 

 

(ii)

all adjustable rate mortgages originated under Fannie Mae’s standard ARM plans;

 

 

 

 

 

 

(iii)

7- year balloon mortgages;

 

 

 

 

 

 

(iv)

Mortgages with LTVs of 95.01-100% that are Fannie Mae products that Lender is
approved to deliver under this Master Agreement and are approved for SMC;

 

 

 

 

 

 

(v)

Flexible Mortgages that receive an “Eligible” recommendation in Desktop
Underwriter and are otherwise eligible for SMC; and

 

 

 

 

 

 

(vi)

Relocation mortgages, credit union mortgages and such other mortgage products
that may be specifically approved in writing by Radian and are eligible pursuant
to standard Fannie Mae guidelines, as may be amended by this Master Agreement.

 

 

 

 

 

(b)

The following Mortgages are ineligible for SMC:

 

 

 

 

 

 

(i)

Mortgages originated under Fannie Mae’s Desktop Underwriter “Expanded Approval
with Timely Payment Rewards” Initiative.

 

 

 

 

 

 

(ii)

Any mortgage that receives an “A Minus” mortgage insurance premium rate from the
mortgage insurer.

 

 

 

 

2.

Eligible LTV and Primary Mortgage Insurance Coverages:  All SMC Mortgages must
have obtained a mortgage insurance premium rate from the mortgage insurer’s
traditional (“A” paper) rate card, and meet the following requirements:

 

 

 

 

 

(a)     SMC Mortgages must have mortgage insurance coverage based on the
loan-to-value ratio (“LTV”) of such Mortgage equal to the greater of:

 

 

 

 

 

 

(i)

the minimum level applicable to the Mortgage as required by Fannie Mae, taking
into account any higher the mortgage insurance requirements applicable to any
specific mortgage products (e.g., Flexible Mortgages, etc.), which may be higher
than for standard mortgage products, or

Master Agreement MA02373.2
SREQ - Radian Secondary Market Coverage Policy - 1
Amendment 20



--------------------------------------------------------------------------------

 
 

(ii)

the minimum applicable SMC eligibility level set forth in Paragraph 2(b) below.

 
 

 

 

 
(b)

Notwithstanding any Fannie Mae minimum mortgage insurance requirements to the
contrary, Mortgages must have the following minimum mortgage insurance coverage
in order to be eligible for SMC:

 
 

 

 

 
 

(i)

12% for 80.01 -85% LTVs;

 
 

 

 

 
 

(ii)

17% for 85.01-90% LTVs;

 
 

 

 

 
 

(iii)

25% for 90.01 -95% LTVs; and

 
 

 

 

 
 

(iv)

30% for 95.01-100% LTVs (must be eligible Mortgages, per Paragraph 1(a) above --
refer to the specific product guidelines or terms and conditions for higher
required MI coverage that may be applicable.)

 
 

 

 

 
 

(v)

Note:  Any Mortgage originated with mortgage insurance coverage lower than the
minimum coverage listed above in accordance with a Desktop Underwriter
recommendation, either with or without a loan level price adjustment, is
ineligible for SMC.

 
 

 

 

 
(c)

Certain mortgages with terms of 20 years or less and LTVs of 80.01-90.00% that
are originated with mortgage insurance coverages, per the Selling Guide, that
are lower than the required coverage levels described in Paragraphs 2(a) and (b)
above are ineligible for delivery as SMC Mortgages.

 
 

 

 

3.

Loan Level Price Adjustments:  For all SMC Mortgages, Lender must remit any
appropriate loan-level price adjustments or, if applicable, under an alternative
all-in yield option (product-specific guaranty fee). Under the all-in yield
option, the SMC execution improvement will be deducted from the product-specific
guaranty fee.

 
 

 

 

4.
Seasoning Requirements:  No SMC Mortgage may have been originated more than 12
months prior to delivery to Fannie Mae.
 
 

 

 

5.
Additional Requirements:
 
 

 

 

 
(a)

All SMC Mortgages delivered to Fannie Mae must be covered by standard Radian
primary mortgage insurance, which premiums must be paid in installments by the
borrower (i.e. it may not be a single premium payment or lender-paid).

 
 

 

 
(b)

If Fannie Mae is unable to obtain coverage under a satisfactory Radian Secondary
Market Policy, then Fannie Mae may discontinue purchasing SMC Mortgages under
this Master Agreement ten days after giving Lender notice.

 
 

 

 
(c)

Lender represents and warrants that no SMC Mortgage it delivers pursuant to this
Master Agreement at the time of acquisition by Fannie Mae is: (i) insured at
rates other than standard borrower-paid rates; (ii) included in a captive
reinsurance arrangement with

Master Agreement MA02373.2
SREQ - Radian Secondary Market Coverage Policy - 2
 Amendment 20



--------------------------------------------------------------------------------

 

 

Radian, or covered by a GSE pool insurance policy issued by, Radian or some
other Radian risk-sharing plan; (iii) insured under a Radian “Life of Loan”
policy; (iv) insured under any “A Minus” premium rate plan, or (v) a UCC
financed (i.e., non-real-property) Manufactured Housing Loan.

 

 

 

 

(d)

Each SMC Mortgage delivered to Fannie Mae under this Master Agreement must be
originated using the applicable Fannie Mae/Freddie Mac Uniform Security
Instrument (with effective date on or after 01/01).

 

 

 

 

(e)

Lender will be permitted to deliver SMC Mortgages to Fannie Mae under this
Master Agreement that are eligible for coverage under the Radian Secondary
Market Policy for the period commencing with Lender’s first delivery of SMC
Mortgages and ending on the expiration date of the Master Agreement.
Notwithstanding the foregoing, Fannie Mae may cease purchasing such SMC
Mortgages under this Master Agreement 60 days after giving Lender written notice
of cessation.

 

 

 

 

(f)

Lender represents and warrants that: (i) it has a currently existing standard
primary mortgage insurance master policy with Radian and that it shall maintain
such policy with Radian as long as it continues to sell or service SMC Mortgages
covered by the Radian Secondary Market Policy, or (ii) concurrent with the sale
of SMC Mortgages to Fannie Mae, it will transfer servicing to a servicer that
has a standard primary mortgage insurance master policy with Radian and that has
agreed with Fannie Mae to maintain such policy with Radian as long as it
services SMC Mortgages covered by the Radian Secondary Market Policy.

 

 

 

 

(g)

With respect to each SMC Mortgage, Lender must maintain in effect (subject to
Fannie Mae’s policies) the original certificate or electronic record evidencing
coverage under its Radian standard primary mortgage insurance master policy.   
Lender represents and warrants that any transfers of servicing of SMC Mortgages
covered by this provision shall only be to a servicer that has an existing
standard primary mortgage insurance master policy with Radian and Lender shall
notify the transferee that transferee will be obligated to Fannie Mae to
maintain the original certificate number. Furthermore, Lender must comply with
all of the remittance and claim filing requirements related to the Radian
standard primary mortgage insurance master policy.

 

 

 

6.

Cash Delivery Procedures:  SMC Mortgages eligible for coverage under the Radian
Secondary Market Policy must be delivered under branch number 23227-003-9 or
24837-002-5 which will identify the Mortgages as SMC Mortgages. The SMC
Mortgages are being delivered to Fannie Mae on a negotiated basis and therefore
should not be committed through Desktop Trader®. Lender should use eCommitting
to commit SMC Mortgages for cash delivery, if available. If not, then Lender
must call the Cash Commitment Window at 1-800-752-1080 to deliver such SMC
Mortgages and press selection #5, Negotiated Pricing. Please notify the
Commitment Analyst that Lender is delivering SMC Mortgages covered by the Radian
Secondary Market Coverage Policy.

 

 

 

 

7.

SMC Mortgages described in this Part of the Special Requirements section that
are delivered for MBS must be delivered under Pool Purchase Contract No(s).
A06743, A06303, A06304, A06305, A06809, A06811, and A06901.

Master Agreement MA02373.2
SREQ - Radian Secondary Market Coverage Policy - 3
Amendment 20



--------------------------------------------------------------------------------

8.

Mortgages Ineligible for Secondary Market Policy Coverage:  In the event a
mortgage delivered as an SMC Mortgage is determined by Radian to be ineligible
for Radian Secondary Market Policy coverage, then Fannie Mae may require either
that Lender immediately (i) repurchase such mortgage, or (ii) remit to Fannie
Mae an amount equal to the present value of the difference between the base
guaranty fee under the applicable Pool Purchase Contract referenced above and
the base guaranty fee which would have been applicable to the mortgage if
delivered without coverage under the Radian Secondary Market Policy, multiplied
by the issue date principal balance of the mortgage.

Master Agreement MA02373.2
SREQ - Radian Secondary Market Coverage Policy - 4
Amendment 20



--------------------------------------------------------------------------------

Part B.           Cross Default Provision

This Special Requirements provision sets out in more detail the specific
requirements for Crescent Bank and Trust Company and Crescent Mortgage Services
(defined individually and jointly as “Lender or Lenders”). Fannie Mae and
Crescent Bank and Trust Company and Crescent Mortgage Services acknowledge and
agree that Crescent Bank and Trust Company and Crescent Mortgage Services may
deliver eligible Mortgages under this Master Agreement subject to the following
additional provisions:

•

For all provisions in this Master Agreement, all references to “Lender” shall be
defined to include and refer to both Crescent Bank and Trust Company and
Crescent Mortgage Services, jointly and severally.

 

 

•

All eligible Mortgages which are sold and delivered to Fannie Mae by Crescent
Bank and Trust Company and Crescent Mortgage Services shall be delivered under
the respective Seller/Servicer Numbers. For example, Crescent Bank and Trust
Company shall deliver eligible Mortgages under its Seller/Servicer Number
23227-000-4 and Crescent Mortgage Services shall deliver eligible Mortgages
under its Seller/Servicer Number 24837-000-9.

 

 

•

Lenders acknowledge and agree that all of the eligible Mortgages delivered by
either Lender shall not be co-mingled or pooled with each other. All pools
delivered pursuant to this Agreement must be Single Lender pools, as defined in
the Selling Guide. The delivery of Mortgages from either Lender are subject to
the same terms and conditions specified in this Agreement, including the same
variances, if any, contained herein.

 

 

•

Each Lender shall be jointly and severally liable to Fannie Mae for all
representations and warranties under this Agreement, their individual Fannie Mae
Seller and Servicer Contracts and the Fannie Mae Selling and Servicing Guides.
The obligations of each Lender set forth herein and in the Selling and Servicing
Guides shall apply with regard to those pool documentation packages and eligible
Mortgages delivered by such Lender, and either Lender shall be jointly and
severally liable for the failure of the other Lender to meet is obligations as
set forth herein and in the Guides, including, but not limited to the obligation
of each Lender to deliver the mandatory commitment amount.

Master Agreement MA02373.2
SREQ - Cross Default Provision - 1
Amendment 20



--------------------------------------------------------------------------------

Part C.           GEMICO Supplemental Primary Secondary Market Policy.

Lender may deliver conventional Mortgages to Fannie Mae that are covered by a GE
Mortgage Insurance Corporation (“GEMICO”) Supplemental Primary Secondary Market
Policy (“Secondary Market Policy”). Mortgages delivered for coverage under this
Policy are referred to as Secondary Market Coverage Mortgages (“SMC Mortgages”)
and may be delivered in accordance with the following:

1.

Eligible Products:  Eligible SMC Mortgages must be originated pursuant to
standard Fannie Mae guidelines, as may be amended by this Master Agreement, and
are described as follows:

 

 

 

 

 

(a)

Eligible SMC Mortgages are limited to the following:

 

 

 

 

 

 

(i)

fixed-rate level-payment, fully amortizing Mortgages;

 

 

 

 

 

 

(ii)

7-year balloon Mortgages;

 

 

 

 

 

 

(iii)

5/1 ARMs, 7/1 ARMs, and 10/1 ARMs (Fannie Mae’s standard ARM plans); or

 

 

 

 

 

 

(iv)

Mortgages with LTVs of 95.01-100% that are Fannie Mae products that Lender is
approved to deliver under this Master Agreement and are approved for SMC;

 

 

 

 

 

 

(v)

Flexible Mortgages that receive an “Eligible” recommendation in Desktop
Underwriter and are otherwise eligible for SMC; and

 

 

 

 

 

 

(vi)

such other mortgage products that may be specifically approved in writing by
GEMICO and are eligible pursuant to standard Fannie Mae guidelines, as may be
amended by this Master Agreement.

 

 

 

 

 

(b)

The following Mortgages are ineligible for SMC:

 

 

 

 

 

 

(i)

Mortgages originated under Fannie Mae’s Desktop Underwriter “Expanded Approval
with Timely Payment Rewards” Initiative.

 

 

 

 

 

 

(ii)

Any mortgage that receives an “A Minus” mortgage insurance premium rate from the
mortgage insurer.

 

 

 

 

2.

Eligible LTV and Primary Mortgage Insurance Coverages:  All SMC Mortgages must
have obtained a mortgage insurance premium rate from the mortgage insurer’s
traditional (“A” paper) rate card, and meet the following requirements:

 

 

 

 

 

(a)     SMC Mortgages must have mortgage insurance coverage based on the
loan-to-value ratio (“LTV”) of such Mortgage equal to the greater of:

 

 

 

 

 

 

(i)

the minimum level applicable to the Mortgage as required by Fannie Mae, taking
into account any higher mortgage insurance requirements applicable to any
specific mortgage products (e.g., Flexible Mortgages, etc.), which may be higher
than for standard mortgage products; or

 

 

 

 

 

 

(ii)

the minimum applicable SMC eligibility level set forth in Paragraph 2(b) below.

Master Agreement MA02373.2
SREQ - GEMICO Supplemental Primary Secondary Market Policy   07/02 - 1
Amendment 20



--------------------------------------------------------------------------------

 

(b)

Notwithstanding any Fannie Mae minimum mortgage insurance requirements to the
contrary, Mortgages must have the following minimum mortgage insurance coverage
in order to be eligible for SMC:

 

 

 

 

 

 

(i)

12% for 80.01-85% LTVs;

 

 

 

 

 

 

(ii)

17% for 85.01-90% LTVs;

 

 

 

 

 

 

(iii)

25% for 90.01-95% LTVs; and

 

 

 

 

 

 

(iv)

30% for 95.01-100% LTVs (must be eligible Mortgages, per Paragraph 1(a) above —
refer to the specific product guidelines or terms and conditions for any higher
required MI coverage that may be applicable.)

 

 

 

 

 

 

(v)

Note: Any Mortgage originated with mortgage insurance coverage lower than the
minimum coverage listed above in accordance with a Desktop Underwriter
recommendation, either with or without a loan level price adjustment, is
ineligible for SMC.

 

 

 

 

 

(c)

Certain mortgages with terms of 20 years or less and LTVs of 80.01-90.00% that
are originated with mortgage insurance coverages, per the Selling Guide, that
are lower than  the required coverage levels described in Paragraphs 2(a) and
(b) above are ineligible for delivery as SMC Mortgages.

 

 

 

 

3.

Loan Level Price Adjustments:  For all SMC Mortgages, Lender must remit any
appropriate loan-level price adjustments or, if applicable, under an alternative
all-in yield option (product-specific guaranty fee). Under the all-in yield
option, the SMC execution improvement will be deducted from the product-specific
guaranty fee.

 

 

4.

Seasoning Requirements:  No SMC Mortgage may have been originated more than 12
months prior to delivery to Fannie Mae nor have been originated prior to
September 1, 2001.

 

 

5.

Additional Requirements:

 

 

 

 

 

(a)

All SMC Mortgages delivered to Fannie Mae must be covered by standard GEMICO
primary mortgage insurance, which premiums must be paid in installments by the
borrower under a single-premium, annual premium, monthly premium or “zero
monthly” payment plan. Premiums may not be lender-paid.

 

 

 

 

(b)

If Fannie Mae is unable to obtain coverage under a satisfactory GEMICO Secondary
Market Policy, then Fannie Mae may discontinue purchasing SMC Mortgages under
this Master Agreement ten days after giving Lender notice.

 

 

 

 

(c)

Lender represents and warrants that no SMC Mortgage it delivers pursuant to this
Master Agreement at the time of acquisition by Fannie Mae is:  (i) included in a
captive reinsurance arrangement between Lender and GEMICO, or covered by a GSE
pool insurance policy issued by GEMICO or some other GEMICO risk-sharing or
profit sharing arrangement; (iii) insured under any GEMICO “A Minus” or “Alt A”
premium

Master Agreement MA02373.2
SREQ - GEMICO Supplemental Primary Secondary Market Policy   07/02 - 2
Amendment 20



--------------------------------------------------------------------------------

 

 

rate plan, (iv) insured under any GEMICO policy with primary mortgage insurance
premiums pursuant to affinity rates, credit union rates or relocation rates, or
(v) insured with GEMICO discounted mortgage insurance rates.

 

 

 

 

(d)

Each SMC Mortgage delivered to Fannie Mae under this Master Agreement must be
originated using the applicable Fannie Mae/Freddie Mac Uniform Security
Instrument (with effective date on or after 01/01).

 

 

 

 

(e)

Lender will be permitted to deliver SMC Mortgages to Fannie Mae under this
Master Agreement that are eligible for coverage under the GEMICO Secondary
Market Policy for the period commencing with Lender’s first delivery of SMC
Mortgages and ending on the expiration date of the Master Agreement.
Notwithstanding the foregoing, Fannie Mae may cease purchasing such SMC
Mortgages under this Master Agreement 60 days after giving Lender written notice
of cessation.

 

 

 

 

(f)

Lender represents and warrants that: (i) it has a currently existing standard
primary mortgage insurance master policy with GEMICO and that it shall maintain
such policy with GEMICO as long as it continues to sell or service SMC Mortgages
covered by the GEMICO Secondary Market Policy, or (ii) concurrent with the sale
of SMC Mortgages to Fannie Mae, it will transfer servicing to a servicer that
has a standard primary mortgage insurance master policy with GEMICO and that has
agreed with Fannie Mae to maintain such policy with GEMICO as long as it
services SMC Mortgages covered by the GEMICO Secondary Market Policy.

 

 

 

 

(g)

With respect to each SMC Mortgage, Lender must maintain in effect (subject to
Fannie Mae’s policies) the original certificate or electronic record evidencing
coverage under its GEMICO standard primary mortgage insurance master policy. 
Lender represents and warrants that any transfers of servicing of SMC Mortgages
covered by this provision shall only be to a servicer that has an existing
standard primary mortgage insurance master policy with GEMICO and Lender shall
notify the transferee that transferee will be obligated to Fannie Mae to
maintain the original certificate number. Furthermore, Lender must comply with
all of the remittance and claim filing requirements related to the GEMICO
standard primary mortgage insurance master policy.

 

 

 

6.

Cash Delivery Procedures:  SMC Mortgages eligible for coverage under the GEMICO
Secondary Market Policy must be delivered under branch number 23227-003-9 or
24837-002-5 which will identify the Mortgages as SMC Mortgages. The SMC
Mortgages are being delivered to Fannie Mae on a negotiated basis and therefore
should not be committed through Desktop Trader®.  Lender should use eCommitting
to commit SMC Mortgages for cash delivery, if available.  If not, then Lender
must call the Cash Commitment Window at 1-800-752-1080 to deliver such SMC
Mortgages and press selection #5, Negotiated Pricing. Please notify the
Commitment Analyst that Lender is delivering SMC Mortgages covered by the GEMICO
Choice Coverage Secondary Market Policy.

 

 

7.

SMC Mortgages described in this Part of the Special Requirements section that
are delivered for MBS must be delivered under Pool Purchase Contract No(s).
A06305, A06809, and A06811.

Master Agreement MA02373.2
SREQ - GEMICO Supplemental Primary Secondary Market Policy    07/02 - 3
Amendment 20



--------------------------------------------------------------------------------

8.

Mortgages Ineligible for Secondary Market Policy Coverage: In the event a
mortgage delivered as an SMC Mortgage is determined by GEMICO to be ineligible
for GEMICO Secondary Market Policy coverage, then Fannie Mae may require either
that Lender immediately (i) repurchase such mortgage, or (ii) remit to Fannie
Mae an amount equal to the present value of the difference between the base
guaranty fee under the applicable Pool Purchase Contract referenced above and
the base guaranty fee which would have been applicable to the mortgage if
delivered without coverage under the GEMICO Secondary Market Policy, multiplied
by the issue date principal balance of the mortgage.

Master Agreement MA02373.2
SREQ - GEMICO Supplemental Primary Secondary Market Policy    07/02 - 4
Amendment 20



--------------------------------------------------------------------------------

FIXED-RATE PRODUCT ATTACHMENT

This Fixed-Rate Product Attachment for FHA/VA or conventional fixed-rate,
level-payment residential mortgage loans (“Fixed-Rate Mortgages”) is attached to
and made a part of the Master Agreement.

Variances, Special Products, and Special Requirements Applicable to Fixed-Rate
Mortgages

Please refer to the attachments under the “Variances” tab, the “Special
Requirements” tab, the “Housing and Community Development” tab, and the
“HomeStyle” tab, as applicable, for eligibility for variances, special products,
and special requirements.

MBS Guaranty Fee and Buyup/Buydown Information

The guaranty fee due to Fannie Mae for any Mortgage sold under any MBS Contract
shall be at the annual rate specified in the applicable MBS Contract, payable
monthly, after giving effect to any reduction of the guaranty fee through use of
the MBS Express remittance cycle, if applicable. In addition, the guaranty fee
will be set before giving effect to (i) any reduction of the guaranty fee
through use of the rapid payment method of remittances, if applicable, and (ii)
any increases or decreases of the guaranty fee relating to any buyups or
buydowns of such fee, if applicable.

Lender must choose the applicable Buyup/Buydown Grid posting, “Early” or “Late,”
by contacting its customer account team in its lead regional office, prior to
the “Early” grid posting. If Lender fails to notify its lead regional office of
its grid selection before the “Early” grid is posted, Fannie Mae will assume
that Lender has selected the “Early” posting grid. Lender’s grid selection will
apply to all MBS pools that it sells under the same MBS Contract. Ratios for
products or note rates that are not included in the regular posting may be
negotiated through Lender’s lead regional office.

Master Agreement MA02373.2
FRM - 1



--------------------------------------------------------------------------------

Contract No. A06303.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5

 

 

Eligible Products:

10- 15- 20- 25- and 30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$2,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

460 - MyCommunityMortgage, 481 - MCM Teacher Suite Product, and Per Selling
Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Radian Secondary Market Coverage required.
MyCommunityMortgage: Community 97.

Pool Purchase Contract No. A06303.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06303.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

10-, 15-, 20-, 25- and 30-year fixed rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

20.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

* If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06303.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06304.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
 24837-002-5

 

 

Eligible Products:

30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$2,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

480 - MCM Community100 Plus, 481 - MCM Teacher Suite Product, and Per Selling
Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
30-year Fixed-Rate Mortgages for MyCommunityMortgage:  Community 100 Plus and
Community
Solutions 100 with Radian Secondary Market Coverage.

Pool Purchase Contract No. A06304.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06304.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

30-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

25.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

* If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion.  The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06304.2
FRM - 2
Amendment 20

 



--------------------------------------------------------------------------------

Contract No. A06305.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5



 

 

Eligible Products:

20-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$2,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

361 - 3rd Autom U-Writng SYS, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
20-year Fixed-Rate Mortgages >80% LTV with Radian and GEMICO Secondary Market
Coverage.

Pool Purchase Contract No. A06305.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06305.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

20-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

14.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06305.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06808.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5

 

 

Eligible Products:

20-, 25-, and 30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$25,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

340 - Level I Expanded Approval, 341 - Level II Expanded Approva, 342 - Level
III Expanded Approv, 361 - 3rd Autom U-Writng SYS 376 - Level III TPR, 459 -
Level II Timely Payment R, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
20-, 25-, and 30-year Fixed Rate Mortgages with LTVs <= 80%.

Pool Purchase Contract No. A06808.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06808.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

20-, 25- and 30-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

15.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06808.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06809.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5

 

 

Eligible Products:

20-, 25- and 30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$10,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

361 - 3rd Autom U-Writng SYS, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
20-, 25-, and 30-year Fixed Rate Mortgages with LTVs > 80% with Radian and
GEMICO Secondary Marketing Coverage.

Pool Purchase Contract No. A06809.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06809.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

20-, 25- and 30-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

10.50 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06809.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06810.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5

 

 

Eligible Products:

10- and 15-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$25,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

340 - Level I Expanded Approval, 341 - Level II Expanded Approva, 342 - Level
III Expanded Approv, 361 - 3rd Autom U-Writng SYS, 376 - Level III TPR, 459 -
Level II Timely Payment R, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
10- and 15-Year Fixed Rate Mortgages with LTVs <= 80%.

Pool Purchase Contract No. A06810.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06810.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

10- and 15-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

N/A *

 

 

Guaranty Fee:

13.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06810.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06811.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company
Crescent Mortgage Services

Lender Number: 23227-000-4
23227-003-9
24837-002-5

 

 

Eligible Products:

10- and 15-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$10,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 – March 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

361 - 3rd Autom U-Writng SYS, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
10- and 15-Year Fixed Rate Mortgages with LTVs > 80% with Radian and GEMICO
Secondary Marketing Coverage.

Pool Purchase Contract No. A06811.2
FRM - 1
Amendment 20



--------------------------------------------------------------------------------

Contract No. A06811.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/A *

 

 

 

Guaranty Fee:

 

13.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06811.2
FRM - 2
Amendment 20



--------------------------------------------------------------------------------

August 2002

Housing and Community Development
Index

These Housing and Community Development Terms and Conditions(s) are attached to
and made a part of the Master Agreement (the “Agreement”). The Lender and Fannie
Mae agree that, except as provided below, all other requirements of the Fannie
Mae Selling and Servicing Guides shall be followed. Any provision specified
below may be amended by Fannie Mae’s issuance to Lender of an “Announcement of
Approval.” Capitalized terms used but not defined herein shall have the meanings
set forth in the Agreement.

The appropriate Special Feature Code (“SFC”) as indicated below must be entered
on the Schedule of Mortgages (Form 2005) or Loan Schedule (Form 1068), as
applicable.

Under this Master Agreement, Lender may deliver the following:

Special Initiatives

MyCommunityMortgageSM; Community 97SM Mortgages (SFC “460”) as described in the
attached terms and conditions.

MyCommunityMortgageSM; Community 100 PlusSM Mortgages (SFC “480”) as described
in the attached terms and conditions.

MyCommunityMortgageSM; Community SolutionsSM 100 Mortgages (SFC “481”) as
described in the attached terms and conditions.

Master Agreement MA02373.2
HCD - 1



--------------------------------------------------------------------------------

August 2002

Fannie Mae

MyCommunityMortgageSM; Community 97

Terms and Conditions

The following terms and conditions apply to certain Mortgages (described below),
which are eligible for purchase for cash or MBS under Fannie Mae’s
MyCommunityMortgageSM pilot (“MyCommunityMortgage”) for the Community 97SM
option. The term “Lender” refers to the Fannie Mae seller/servicer to which
these terms and conditions are being issued. Except as provided herein, all
other requirements of the Selling Guide (as updated) must be followed.

1.

Loan-to-Value Ratio

 

The maximum loan-to-value ratio (“LTV”) is 97%, or 90% if the property is a
cooperative, which percentage is calculated from the lower of the sales price or
the appraised value of the property.

 

 

2.

Eligible Properties

 

Eligible properties are owner-occupied, principal residences that consist of one
unit, including manufactured housing and units in condominiums and planned unit
developments (“PUDs”) and cooperatives that conform with any related Fannie Mae
requirements. With respect to units in cooperatives, Lender must have received
specific authority to deliver mortgages on cooperatives to Fannie Mae. Both
existing structures and new construction are eligible.

 

 

3.

Borrower Income

 

The borrower’s income may not exceed 100% of the median income that HUD
publishes for the property’s location, except for (i) higher income limits
allowed for certain high-cost areas as specified in the Selling Guide, and (ii)
an income limit of 115% of the HUD-published median in nonmetropolitan counties
and (iii) borrower incomes imposed by other organizations (such as when a
housing finance agency or an employer provides down payment or closing cost
assistance), as specified in the Selling Guide.

 

 

 

Borrower income limitations are not applicable, however, in neighborhoods that
qualify as FannieNeighbors® locations; FannieNeighbors locations are specified
in the Selling Guide. (A geocoding service is currently available on Fannie
Mae’s web site, www.efanniemae.com, to assist lenders in determining whether a
particular property is in an eligible FannieNeighbors area.)

 

 

4.

Eligible Mortgages

 

The Mortgage must be a conventional fixed-rate, fully amortizing mortgage with a
term of 30 years or less, or a 7/1 adjustable-rate mortgage (Fannie Mae Plans
750 or 751). In addition, 10/1 adjustable-rate mortgages (Fannie Mae Plans 1423
and 1437) are permitted, but usage is subject to the limitation noted in the
Section below entitled, ”Pricing for Cash Deliveries.”

 

 

5.

Underwriting

 

Lender may underwrite the Mortgage through Desktop Underwriter (“DU”) using the
Community Lending product screens, by entering the Mortgage as a Fannie 97
Mortgage. If the DU finding is “ Approve/Eligible,” the waiver of
representations and warranties as granted under DU is applicable for the
Mortgage, except that the requirement for mortgage insurance in Section 12 below
(“Mortgage Insurance”) is not modified irrespective of any DU message. If the DU
finding

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97-1
Amendment 20



--------------------------------------------------------------------------------

 

is “Approve/Ineligible,” the waiver of representations and warranties as granted
under DU is applicable, except that Lender is responsible for determining that
the Mortgage meets all the eligibility criteria for Community 97 as specified in
the eligibility matrix in Attachment A attached hereto. If the DU finding is
other than “Approve/Eligible” or “Approve/Ineligible,” or if there is an
“Expanded Approval” finding of any kind, manual (non-DU) underwriting is
required. Furthermore, nontraditional credit histories will also require manual
underwriting. There will be no DU fee charged if the original DU submission of
the Mortgage is made through the Community Lending product screens.

 

 

 

For non-DU manual underwriting or manual underwriting that results from a DU
finding other than “Approve/Eligible” or “Approve/Ineligible,” in addition to
the limitations or flexibilities specified herein, MyCommunityMortgage allows
the underwriting flexibilities of Fannie Mae’s community lending guidelines,
including Fannie Mae’s Community Home Buyer’s ProgramSM model, except that the
maximum underwriting ratio shall be 41 percent for the total-expenses-to-income
ratio (“single qualifying” ratio, rather than separate housing-expense-to-income
and total-expenses-to-income ratios).

 

 

6.

Minimum Down Payment

 

The minimum down payment, the source of which must be from the borrower’s own
funds and which is calculated as a percentage of the sales price of the
property, shall be the lesser of 1.00% or $500.00, except for cooperatives for
which the minimum down payment is 3.00%.

 

 

7.

Flexible Sources for Borrower Contribution and/or Closing Costs/Prepaids

 

Funds for the borrower’s down payment (except for funds required to be made from
the borrower’s own funds) and/or funds for closing costs and/or prepaid items
may be obtained from the “sources of borrower’s funds” as permitted under the
Selling Guide, as well as any combination of the following sources (and any
amount of the borrower’s contribution in excess of the amount needed to pay
closing costs and/or prepaid items must be applied towards down payment):

 

1.

Gift from a relative (for purposes of MyCommunityMortgage, a relative is defined
as the borrower’s spouse, child, dependent, domestic partner, fiance, fiancee,
or any other individual related to the borrower by blood, marriage, adoption or
legal guardianship).

 

2.

Unsecured loan or grant from a governmental entity, the borrower’s employer or a
nonprofit organization (including churches, but a credit union is not considered
to be a nonprofit organization for the purpose of this paragraph).

 

3.

Secured loan that complies with the terms for Community Seconds mortgages.

 

4.

The following sources may only be used for closing costs and/or prepaid items
and may not be used as funds for the borrower’s down payment:

 

 

•

Unsecured loan from Lender in accordance with the requirements below:

 

 

 

•

Lender may finance closing costs with personal (unsecured) loans, provided that
the applicable Fannie Mae regional office reviews and approves Lender’s
unsecured loan program in the context of Lender’s Community Reinvestment Act
(“CRA”) and Home Mortgage Disclosure Act (“HMDA”) efforts.

 

 

 

•

The interest rate to the borrower must not be greater than the note rate of the
first Mortgage, but the regional office may approve rates of up to two
percentage points above the first Mortgage rate.  In all instances, credit card
financing and loans from overdraft protection on checking accounts are not
permissible.  In addition, Lender may not charge a borrower in this scenario any
origination fees, discount points, interest rate, or other

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97-2
Amendment 20



--------------------------------------------------------------------------------

 
 

 

 

fees greater than those charged to other high loan-to-value ratio customers.

 
 

 

•

Monthly payments for the personal loan must be taken into account in both the
total obligations-to-income ratio and the housing expense-to-income ratio. The
unsecured loan must be a fully amortizing term loan, with a fixed-rate and
fixed-payments.  (No variable-rate, variable-payment, or balloon loans are
permitted.)

 
 

 

•

Lender’s participation under this section must be specifically approved in
advance by the applicable regional office.

 
 

 

•

A copy of the unsecured loan documents must be placed in the loan file.

 
 

•

“Interested party” contribution, as permitted in accordance with the Selling
Guide; provided, however, such interested party contribution may not in any
event exceed 3.00% of the lesser of the sales price or appraised value of the
property.

 
 

•

“Premium pricing” in accordance with the requirements below:

 
 

 

•

Lender may use the proceeds (referred to herein as the “Premium Pricing
Proceeds”) that result from the sale of the Mortgage at a premium, with an
interest rate that is in excess of the then-current market interest rate for
like product.

 
 

 

•

The limitations contained in the Selling Guide relating to contributions by
interested parties shall not apply to the Premium Pricing Proceeds.

 
 

 

 

 

8.
Reserves
 
Where the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender must verify the availability
of liquid assets only as directed by DU. For non-DU manual underwriting or
manual underwriting that results from a DU finding other than “Approve/Eligible”
or “Approve/Ineligible,” Lender need not verify that the borrower has any
minimum level of liquid assets in reserve at closing.
 
 
9.
Eligible Loan Purpose
 
All Mortgages must be originated simultaneously under (i) a purchase money
transaction or (ii) a “no cash-out” refinance transaction where the refinance
mortgage is equal to the outstanding principal balance of the existing first
mortgage (except that the amount may be rounded up to the next $100 increment).
 
 
10.
Subordinate Financing
 
Subordinate financing must comply with the terms for Community Seconds®
mortgages, except that the requirement contained therein for a down payment from
the borrower’s own funds shall be governed by Section 6 above (“Minimum Down
Payment”) for the particular option.
 
 
11.
Credit History
 

If the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender does not need to evaluate the
borrower’s credit history as set forth below.

 
 
 

For non-DU manual underwriting, or manual underwriting that results from a DU
finding of other than “Approve/Eligible” or “Approve/Ineligible,” Lender must
evaluate the borrower’s credit history using any one of the four options set
forth below:

 
(a)

Lender supplements its manual underwriting by obtaining a “representative”
credit score (per the Selling Guide) on the borrower that is not less than 600.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97-3
Amendment 20



--------------------------------------------------------------------------------

 

(b)

Lender does not request a “representative” credit score on the borrower, but
instead underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide), or if applicable, an acceptable nontraditional credit profile
(under Part X, Section 304.02 of the Selling Guide).  Provided, however, a
borrower who has a prior bankruptcy or foreclosure in his or her credit history
must have reestablished credit that satisfies the requirements of Part X,
Section 803.02 of the Selling Guide.

 

(c)

Where Lender requests a “representative” credit score on the borrower, but the
borrower has no score due to no credit record with the repository, Lender
underwrites the Mortgage using the underwriting guidelines set forth in the
Selling Guide for Community Lending mortgages coupled with the development of an
acceptable nontraditional credit profile (under Part X, Section 304.02 of the
Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

(d)

Where Lender obtains a “representative” credit score on the borrower, but the
score is less than 600, Lender underwrites the Mortgage using any one of the
three options set forth below; provided, however, the borrower will not be
eligible where eligibility could only be achieved by combining the following
options (for example, “extenuating circumstances” may not be used to compensate
for deficiencies upon application of the criteria for nontraditional credit
history):

 

 

(1)

The borrower has an insufficient traditional credit history (as documented by
reason codes showing lack of credit accounts, accounts not opened long enough,
or lack of usage as the reasons for the low “representative” credit score), and
Lender underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable nontraditional credit profile (under Part X, Section 304.02 of
the Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

 

(2)

Lender underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

 

(3)

The borrower’s credit history was heavily influenced by credit deficiencies that
were the result of a documented “extenuating circumstance,” and the borrower’s
credit history has been reestablished and meets the conditions specified in the
Selling Guide for the reestablishment of an acceptable credit history following
an “extenuating circumstance” (under Part X, Section 803.02 of the Selling
Guide).

 

 

 

 

 

In no circumstance may a nontraditional credit evaluation be used to offset
derogatory credit.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97 - 4
Amendment 20



--------------------------------------------------------------------------------

12.

Mortgage Insurance

 

MyCommunityMortgage Mortgages delivered hereunder for which Fannie Mae will
obtain “secondary market coverage” (“SMC”) must also comply with the “secondary
market policy” terms of the “Special Requirements” section of this Master
Agreement (“SMC Eligible Mortgages”). Lender must comply with the eligibility
requirements as determined by the applicable mortgage insurer. In addition, SMC
Eligible Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. A06303, and (ii) if delivered under Cash Delivery,
must be delivered under seller/servicer branch no. 23227-003-9 or 24837-002-5.
For SMC Eligible Mortgages, individual loan mortgage insurance providing 35%
coverage is required on all Mortgages where the LTV is above 80%. SMC Eligible
MyCommunityMortgage Mortgages may be covered under “A Paper” or “A-Minus”
mortgage insurance premium rates as determined by the eligibility requirements
of the applicable mortgage insurer.

 

 

 

Fannie Mae anticipates that all SMC Eligible Mortgages will be delivered for
coverage under SMC. Nevertheless, with respect to Mortgages that do not comply
with the eligibility requirements of the applicable mortgage insurer for such
“secondary market policy” terms or that are not otherwise delivered for coverage
under SMC (collectively, “Non-SMC Mortgages”), individual loan mortgage
insurance coverage is required as follows:

 

•

LTV is 90.01% - 97.00%:          35%

 

•

LTV is 85.01% - 90.00%:          30%

 

•

LTV is 80.01% - 85.00%:          25%

 

Non-SMC Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. to be determined, and (ii) if delivered under Cash
Delivery, must be delivered under seller/servicer branch no. 23227-000-4 or
24837-000-9.

 

 

 

 

Note: SMC Eligible Mortgages and Non-SMC Mortgages may NOT be delivered under
the same Pool Purchase Contract (if delivered under MBS Delivery), or under the
same seller/servicer branch no. (if delivered under Cash Delivery).
Nevertheless, SMC Eligible Mortgages may be delivered under the same Pool
Purchase Contract or the same seller/servicer branch no. used with
non-MyCommunityMortgage loans that comply with, and are delivered in connection
with, the “secondary market policy” terms of the “Special Requirements” section
of this Master Agreement.

 

 

 

13.

Homebuyer Education

 

All first-time borrowers must complete homebuyer education according to the
provisions of the Selling Guide for prepurchase homebuyer education.

 

 

14.

Delinquency Counseling

 

For all borrowers, Lender must follow the requirements of the Selling Guide and
the Servicing Guide for postpurchase early delinquency counseling.

 

 

15.

Allocation

 

These terms and conditions do not contain a specific limitation on the aggregate
principal amount of Mortgages that Lender may deliver or a date (other than the
applicable Expiration Date) by which Lender must deliver the Mortgages. However,
in order to be able to efficiently allocate the resources that Fannie Mae has
made available for this pilot, Fannie Mae may from time to time and at any time
set a limit on the aggregate principal amount of Mortgages that Lender may
deliver or terminate Lender’s ability to deliver Mortgages under this pilot. If,
after giving consideration to the aggregate principal amount of Mortgages that
Lender has delivered and to the

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97 - 5
Amendment 20



--------------------------------------------------------------------------------

 

aggregate principal amount of commitments for such Mortgages that Lender has
made, Fannie Mae elects to set a limit or terminate Lender’s participation,
Fannie Mae will give Lender at least 90 days prior written notice of its intent
to do so.

 

 

16.

Pricing for Cash Deliveries

 

Cash pricing is available through the MORNET Bulletin section of MORNET Manager.
The MORNET Bulletin for Cash Pricing is contained in the Secondary Marketing
section (Fannie Mae Pricing; Cash Pricing) of MORNET Manager. The selection is
“MyCommunityMortgage Products.” The option for pricing using “Secondary Market
Coverage” must be selected for Mortgages delivered for coverage under SMC, and
the option for pricing using “standard” mortgage insurance must be selected for
Non-SMC Mortgages. Cash Pricing screens are available for 30-year fixed-rate
mortgages and for 7/1 ARMs (Fannie Mae Plans 750 and 751). For fixed-rate
mortgages with terms of less than 30 years, Lender must contact Fannie Mae’s
Cash Commitment window at 1-800-752-1080, option #5 Negotiated Pricing, and
obtain a negotiated Cash Delivery commitment. For 10/1 ARMs (Fannie Mae Plans
1423 and 1437), screens are not available, and Lender must contact Fannie Mae’s
Cash Commitment window to obtain a negotiated commitment.

 

 

18.

Special Feature Code

 

For all Mortgages originated under these terms and conditions, Lender is
required to enter Special Feature Code “460” on the Loan Schedule (Form 1068) or
Schedule of Mortgages (Form 2005).

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97 - 6
Amendment 20



--------------------------------------------------------------------------------

ATTACHMENT A

MyCommunityMortgage Pilot Eligibility Matrix

Product Option

 

Loan Type

 

Purpose

 

Occupancy

 

Other Property Owned

 

Non-Occupant Co-borrower

 

Units/Type

 

Maximum LTV

 

Maximum CLTV

 

Borrower Income

 

Subordinate Financing

 

MI Coverage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Community 97

 

Fixed-Rate Mortgage, 7/1 or 10/1 ARMS (no ARMS where EEM guidelines used)

 

PMM or No Cash-Out Refinance (Existing UPB of first mortgage
rounded to the nearest $100)

 

Owner-Occupied

 

None

 

Not Allowed

 

One Unit*

 

97

%**

105

%

If borrower income exceeds area median income limitations, verify
property is in a FannieNeighbors location through Fannie Mae’s geocoding service
through efanniemae.com

 

Must meet Community Seconds guidelines

 

For SMC-Eligible = 35%
For SMC-lneligible = 35% for
LTVs of over 90-100%
30% for LTVs of over 85-90%
25% for LTVs of over 80-85%

 

Community 100

 

 

 

 

 

 

 

100

%

 

 

 

Community 100 Plus

 

 

 

 

 

 

 

 

 

 

Community 2-Family

 

 

 

 

 

 

2 Units

 

95

%

 

 

 


*

Includes condos, PUDs, manufactured housing. Coops allowed for Community 97
only. Provided, however, where EEM guidelines used, no manufactured housing and
no coops allowed.

**

90% for coops.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 97 - 7
Amendment 20



--------------------------------------------------------------------------------

August 2002

Fannie Mae

MyCommunityMortgageSM; Community 100 Plus

Terms and Conditions

The following terms and conditions apply to certain Mortgages (described below),
which are eligible for purchase for cash or MBS under Fannie Mae’s
MyCommunityMortgageSM pilot (“MyCommunityMortgage”) for the Community 100 PlusSM
option. The term “Lender” refers to the Fannie Mae seller/servicer to which
these terms and conditions are being issued. Except as provided herein, all
other requirements of the Selling Guide (as updated) must be followed.

1.

Loan-to-Value Ratio

 

The maximum loan-to-value ratio (“LTV”) is 100%, which percentage is calculated
from the lower of the sales price or the appraised value of the property.

 

 

2.

Eligible Properties

 

Eligible properties are owner-occupied, principal residences that consist of one
unit, including manufactured housing and units in condominiums and planned unit
developments (“PUDs”) that conform with any related Fannie Mae requirements.
Both existing structures and new construction are eligible, but coops are
ineligible.

 

 

3.

Borrower Income

 

The borrower’s income may not exceed 100% of the median income that HUD
publishes for the property’s location, except for (i) higher income limits
allowed for certain high-cost areas as specified in the Selling Guide, and (ii)
an income limit of 115% of the HUD-published median in nonmetropolitan counties
and (iii) borrower incomes imposed by other organizations (such as when a
housing finance agency or an employer provides down payment or closing cost
assistance), as specified in the Selling Guide.

 

 

 

Borrower income limitations are not applicable, however, in neighborhoods that
qualify as FannieNeighbors” locations; FannieNeighbors locations are specified
in the Selling Guide. (A geocoding service is currently available on Fannie
Mae’s web site, www.efanniemae.com, to assist lenders in determining whether a
particular property is in an eligible FannieNeighbors area.)

 

 

4.

Eligible Mortgages

 

The Mortgage must be a conventional fixed-rate, fully amortizing mortgage with a
term of 30 years or less, or a 7/1 adjustable-rate mortgage (Fannie Mae Plans
750 or 751). In addition, 10/1 adjustable-rate mortgages (Fannie Mae Plans 1423
and 1437) are permitted, but usage is subject to the limitation noted in the
Section below entitled, “Pricing for Cash Deliveries.”

 

 

5.

Underwriting

 

Lender may underwrite the Mortgage through Desktop Underwriter (“DU”) using the
Community Lending product screens, by entering the Mortgage as a Fannie 97
mortgage. If the DU finding is “Approve/Eligible,” the waiver of representations
and warranties as granted under DU is applicable for the Mortgage, except that
the requirement for mortgage insurance in Section 12 (“Mortgage Insurance”)
below is not modified irrespective of any DU message. If the DU finding is
“Approve/Ineligible,” the waiver of representations and warranties as granted
under DU is

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 1
Amendment 20



--------------------------------------------------------------------------------

 

applicable, except that Lender is responsible for determining that the Mortgage
meets all the eligibility criteria for Community 100 Plus as specified in the
eligibility matrix in Attachment A attached hereto. If the DU finding is other
than “Approve/Eligible” or “Approve/Ineligible,” or if there is an “Expanded
Approval” finding of any kind, manual (non-DU) underwriting is required.
Furthermore, nontraditional credit histories will also require manual
underwriting. There will be no DU fee charged if the original DU submission of
the Mortgage is made through the Community Lending product screens.

 

 

 

For non-DU manual underwriting or manual underwriting that results from a DU
finding other than “Approve/Eligible” or “Approve/Ineligible,” in addition to
the limitations or flexibilities specified herein, MyCommunityMortgage allows
the underwriting flexibilities of Fannie Mae’s community lending guidelines,
including Fannie Mae’s Community Home Buyer’s ProgramSM model, except that the
maximum underwriting ratio shall be 41 percent for the total-expenses-to-income
ratio (“single qualifying” ratio, rather than separate housing-expense-to-income
and total-expenses-to-income ratios).

 

 

6.

Minimum Borrower Contribution

 

The minimum required contribution by the borrower to the transaction, the source
of which must be from the borrower’s own funds and which is calculated as a
percentage of the sales price of the property, shall be the lesser of 1.00% or
$500.00. These funds may be used for closing costs, prepaid items, and/or down
payment, if desired.

 

 

7.

Sources for Closing Costs/Prepaids

 

Funding in addition to the minimum borrower contribution may be obtained from
the “sources of borrower’s funds” as permitted under the Selling Guide, as well
as any combination of the following sources:

 

1.

Gift from a relative (for purposes of MyCommunityMortgage, a relative is defined
as the borrower’s spouse, child, dependent, domestic partner, fiance, fiancee,
or any other individual related to the borrower by blood, marriage, adoption or
legal guardianship).

 

2.

Unsecured loan or grant from a governmental entity, the borrower’s employer or a
nonprofit organization (including churches, but a credit union is not considered
to be a nonprofit organization for the purpose of this paragraph).

 

3.

Secured loan that complies with the terms for Community Seconds mortgages.

 

4.

The following sources may only be used for closing costs and/or prepaid items
and may not be used as funds for the borrower’s down payment:

 

 

•

Unsecured loan from Lender in accordance with the requirements below:

 

 

 

•

Lender may finance closing costs with personal (unsecured) loans, provided that
the applicable Fannie Mae regional office reviews and approves Lender’s
unsecured loan program in the context of Lender’s Community Reinvestment Act
(“CRA”) and Home Mortgage Disclosure Act (“HMDA”) efforts.

 

 

 

•

The interest rate to the borrower must not be greater than the note rate of the
first Mortgage, but the regional office may approve rates of up to two
percentage points above the first Mortgage rate. In all instances, credit card
financing and loans from overdraft protection on checking accounts are not
permissible.  In addition, Lender may not charge a borrower in this scenario any
origination fees, discount points, interest rate, or other fees greater than
those charged to other high loan-to-value ratio customers.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 2
Amendment 20



--------------------------------------------------------------------------------

 
 

 

•

Monthly payments for the personal loan must be taken into account in both the
total obligations-to-income ratio and the housing expense-to-income ratio. The
unsecured loan must be a fully amortizing term loan, with a fixed-rate and
fixed-payments. (No variable-rate, variable-payment, or balloon loans are
permitted.)

 
 

 

•

Lender’s participation under this section must be specifically approved in
advance by the applicable regional office.

 
 

 

•

A copy of the unsecured loan documents must be placed in the loan file.

 
 

•

“Interested party” contribution, as permitted in accordance with the Selling
Guide; provided, however, such interested party contribution may not in any
event exceed 3.00% of the lesser of the sales price or appraised value of the
property. If an interested party contribution in any amount is provided, the
Mortgage is ineligible for delivery to Fannie Mae for MBS where the LTV is 100%;
in such cases, Mortgages would only be eligible for cash delivery. Where the LTV
is 100%, Lender represents and warrants that no Mortgage will be delivered for
MBS to Fannie Mae if there is any interested party contribution. If the LTV is
less than 100%, and an interested party contribution is utilized, Lender shall
add the LTV to the interested party contribution, as a percentage, to determine
MBS delivery eligibility. For example:

 
 

 

•

An LTV of 98% plus an interested party contribution of 3% would equal 101%,
making the loan ineligible for MBS delivery.

 
 

 

•

An LTV of 98% plus an interested party contribution of 2% would equal 100%,
making the loan eligible for MBS delivery.

 
 

•

“Premium pricing” in accordance with the requirements below:

 
 

 

•

Lender may use the proceeds (referred to herein as the “Premium Pricing
Proceeds”) that result from the sale of the Mortgage at a premium, with an
interest rate that is in excess of the then-current market interest rate for
like product.

 
 

 

•

The limitations contained in the Selling Guide relating to contributions by
interested parties shall not apply to the Premium Pricing Proceeds.

 
 

 

 

 

8. Reserves

Where the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender must verify the availability
of liquid assets as directed by DU. For non-DU manual underwriting or manual
underwriting that results from a DU finding other than “Approve/Eligible” or
“Approve/Ineligible,” Lender need not verify that the borrower has any minimum
level of liquid assets in reserve at closing.

    9. Eligible Loan Purpose  

All Mortgages must be originated simultaneously under (i) a purchase money
transaction or (ii) a “no cash-out” refinance transaction where the refinance
mortgage is equal to the outstanding principal balance of the existing first
mortgage (except that the amount may be rounded up to the next $100 increment).

 
 
10.
Subordinate Financing
 

Subordinate financing must comply with the terms for Community Seconds®
mortgages, except that the requirement contained therein for a down payment from
the borrower’s own funds shall be governed by Section 6 above (entitled “Minimum
Borrower Contribution”) for the particular option.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 3
Amendment 20



--------------------------------------------------------------------------------

11.

Credit History

 

If the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender does not need to evaluate the
borrower’s credit history as set forth below.

 

 

 

 

 

 

For non-DU manual underwriting, or manual underwriting that results from a DU
finding of other than “Approve/Eligible” or “Approve/Ineligible,” Lender must
evaluate the borrower’s credit history using any one of the four options set
forth below:

 

(a)

Lender supplements its manual underwriting by obtaining a “representative”
credit score (per the Selling Guide) on the borrower that is not less than 620.

 

(b)

Lender does not request a “representative” credit score on the borrower, but
instead underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide), or if applicable, an acceptable nontraditional credit profile
(under Part X, Section 304.02 of the Selling Guide).  Provided, however, a
borrower who has a prior bankruptcy or foreclosure in his or her credit history
must have reestablished credit that satisfies the requirements of Part X,
Section 803.02 of the Selling Guide.

 

(c)

Where Lender requests a “representative” credit score on the borrower, but the
borrower has no score due to no credit record with the repository, Lender
underwrites the Mortgage using the underwriting guidelines set forth in the
Selling Guide for Community Lending mortgages coupled with the development of an
acceptable nontraditional credit profile (under Part X, Section 304.02 of the
Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

(d)

Where Lender obtains a “representative” credit score on the borrower, but the
score is less than 620, Lender underwrites the Mortgage using any one of the
three options set forth below; provided, however, the borrower will not be
eligible where eligibility could only be achieved by combining the following
options (for example, “extenuating circumstances” may not be used to compensate
for deficiencies upon application of the criteria for nontraditional credit
history):

 

 

(1)

The borrower has an insufficient traditional credit history (as documented by
reason codes showing lack of credit accounts, accounts not opened long enough,
or lack of usage as the reasons for the low “representative” credit score), and
Lender underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable nontraditional credit profile (under Part X, Section 304.02 of
the Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

 

(2)

Lender underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 4
Amendment 20



--------------------------------------------------------------------------------

 
 

(3)

The borrower’s credit history was heavily influenced by credit deficiencies that
were the result of a documented “extenuating circumstance,” and the borrower’s
credit history has been reestablished and meets the conditions specified in the
Selling Guide for the reestablishment of an acceptable credit history following
an “extenuating circumstance” (under Part X, Section 803.02 of the Selling
Guide).

 
 

 

 

 
In no circumstance may a nontraditional credit evaluation be used to offset
derogatory credit.
 
 
12.
Mortgage Insurance
 
MyCommunityMortgage Mortgages delivered hereunder for which Fannie Mae will
obtain “secondary market coverage” (“SMC”) must also comply with the “secondary
market policy” terms of the “Special Requirements” section of this Master
Agreement (“SMC Eligible Mortgages”). Lender must comply with the eligibility
requirements as determined by the applicable mortgage insurer. In addition, SMC
Eligible Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. A06304, and (ii) if delivered under Cash Delivery,
must be delivered under seller/servicer branch no. 23227-003-9 or 24837-002-5.
For SMC Eligible Mortgages, individual loan mortgage insurance providing 35%
coverage is required on all Mortgages where the LTV is above 80%. SMC Eligible
MyCommunityMortgage Mortgages may be covered under “A Paper” or “A-Minus”
mortgage insurance premium rates as determined by the eligibility requirements
of the applicable mortgage insurer.
 
 
 

Fannie Mae anticipates that all SMC Eligible Mortgages will be delivered for
coverage under SMC. Nevertheless, with respect to Mortgages that do not comply
with the eligibility requirements of the applicable mortgage insurer for such
“secondary market policy” terms or that it not otherwise delivered for coverage
under SMC (collectively, “Non-SMC Mortgages”), individual loan mortgage
insurance coverage is required as follows:

 
•

LTV is 90.01% - 100.00%:            35%

 
•

LTV is 85.01% - 90.00%:              30%

 
•

LTV is 80.01% - 85.00%:              25%

 

Non-SMC Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. to be determined, and (ii) if delivered under Cash
Delivery, must be delivered under seller/servicer branch no. 23227-000-4 or
24837-000-9.

 
 
 

Note: SMC Eligible Mortgages and Non-SMC Mortgages may NOT be delivered under
the same Pool Purchase Contract (if delivered under MBS Delivery), or under the
same seller/servicer branch no. (if delivered under Cash Delivery).
Nevertheless, SMC Eligible Mortgages may be delivered under the same Pool
Purchase Contract or the same seller/servicer branch no. used with
non-MyCommunityMortgage loans that comply with, and are delivered in connection
with, the “secondary market policy” terms of the “Special Requirements” section
of this Master Agreement.

 
 
 

The Lender is responsible for determining applicable state requirements relating
to mortgage insurance availability for Mortgages having LTVs over 97%. If the
specified mortgage insurance coverage is not available with respect to any
mortgage, then such mortgage is ineligible for delivery to Fannie Mae.

 
 
13.
Homebuyer Education
 

All first-time borrowers must complete homebuyer education according to the
provisions of the Selling Guide for prepurchase homebuyer education.

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 5
Amendment 20



--------------------------------------------------------------------------------

14.

Delinquency Counseling

 

For all borrowers, Lender must follow the requirements of the Selling Guide and
the Servicing Guide for postpurchase early delinquency counseling.

 

 

15.

Allocation

 

These terms and conditions do not contain a specific limitation on the aggregate
principal amount of Mortgages that Lender may deliver or a date (other than the
applicable Expiration Date) by which Lender must deliver the Mortgages. However,
in order to be able to efficiently allocate the resources that Fannie Mae has
made available for this pilot, Fannie Mae may from time to time and at any time
set a limit on the aggregate principal amount of Mortgages that Lender may
deliver or terminate Lender’s ability to deliver Mortgages under this pilot. If,
after giving consideration to the aggregate principal amount of Mortgages that
Lender has delivered and to the aggregate principal amount of commitments for
such Mortgages that Lender has made, Fannie Mae elects to set a limit or
terminate Lender’s participation, Fannie Mae will give Lender at least 90 days
prior written notice of its intent to do so.

 

 

16.

Pricing for Cash Deliveries

 

Cash pricing is available through the MORNET Bulletin section of MORNET Manager.
The MORNET Bulletin for Cash Pricing is contained in the Secondary Marketing
section (Fannie Mae Pricing; Cash Pricing) of MORNET Manager. The selection is
“MyCommunityMortgage Products.” The option for pricing using “Secondary Market
Coverage” must be selected for Mortgages delivered for coverage under SMC, and
the option for pricing using “standard” mortgage insurance must be selected for
Non-SMC Mortgages. Cash Pricing screens are available for 30-year fixed-rate
mortgages and for 7/1 ARMs (Fannie Mae Plans 750 and 751). For fixed-rate
mortgages with terms of less than 30 years, Lender must contact Fannie Mae’s
Cash Commitment window at 1-800-752-1080, option #5 Negotiated Pricing, and
obtain a negotiated Cash Delivery commitment. For 10/1 ARMs (Fannie Mae Plans
1423 and 1437), screens are not available, and Lender must contact Fannie Mae’s
Cash Commitment window to obtain a negotiated commitment.

 

 

17.

Special Feature Code

 

For all Mortgages originated under these terms and conditions, Lender is
required to enter Special Feature Code “480” on the Loan Schedule (Form 1068) or
Schedule of Mortgages (Form 2005).

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 6
Amendment 20



--------------------------------------------------------------------------------

ATTACHMENT A

MyCommunityMortgage Pilot Eligibility Matrix

Product Option

 

Loan Type

 

Purpose

 

Occupancy

 

Other Property Owned

 

Non-Occupant Co-borrower

 

Units/Type

 

Maximum LTV

 

Maximum CLTV

 

Borrower Income

 

Subordinate Financing

 

MI Coverage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Community 97

 

Fixed-Rate Mortgage, 7/1 or 10/1 ARMS (no ARMS where EEM guidelines used)

 

PMM or No Cash-Out Refinance (Existing UPB of first mortgage
rounded to the nearest $100)

 

Owner-Occupied

 

None

 

Not Allowed

 

 

 

97

%**

105

%

If borrower income exceeds area median income limitations, verify
property is in a FannieNeighbors location through Fannie Mae’s geocoding service
through efanniemae.com

 

Must meet Community Seconds guidelines

 

For SMC-Eligible = 35%
For SMC-lneligible = 35% for
LTVs of over 90-100%
30% for LTVs of over 85-90%
25% for LTVs of over 80-85%

 

Community 100

 

 

 

 

 

 

One Unit*

 

100

%

 

 

 

Community 100 Plus

 

 

 

 

 

 

 

 

 

 

Community 2-Family

 

 

 

 

 

 

2 Units

 

95

%

 

 

 


*

Includes condos, PUDs, manufactured housing. Coops allowed for Community 97
only. Provided, however, where EEM guidelines used, no manufactured housing and
no coops allowed.

**

90% for coops

Master Agreement MA02373.2
HCD - MyCommunityMortgage - Community 100 Plus - 7
Amendment 20



--------------------------------------------------------------------------------

August 2002

Fannie Mae

MyCommunityMortgageSM; Community Solutions 100SM

Terms and Conditions

The following terms and conditions apply to certain Mortgages (described below),
which are eligible for purchase for cash or MBS under Fannie Mae’s
MyCommunityMortgageSM pilot (“MyCommunityMortgage”) for the Community
SolutionsSM 100 product. The term “Lender” refers to the Fannie Mae
seller/servicer to which these terms and conditions are being issued. Except as
provided herein, all other requirements of the Selling Guide (as updated) must
be followed.

1.

Borrower Eligibility

 

Community Solutions 100 offers “Teacher A+,” “Safety 1st” and “HealthCare
Worker+” borrower options, as described below. In the case of co-borrowers,
Community Solutions is available if at least one of the co-borrowers qualifies
under one of the Teacher A+, Safety 1st or HealthCare Worker+ borrower options
described below.

 

 

 

To be eligible for Teacher A+, the borrower must be:

 

a)

a full time employee at the elementary or secondary education level in a public
or private school (in any capacity, including but not limited to teacher,
administrator, librarian, counselor, administrative support and custodial staff)
who is either (i) state certified, (ii) in the process of becoming state
certified, or (iii) employed by a school that is recognized by a state or
accredited by a state or regional accrediting association; or

 

b)

a full time teacher or administrator at the elementary or secondary education
levels working at a federal, state, county, or municipal education agency and
who is either state certified or in the process of becoming state certified.

 

 

 

 

To be eligible for Safety 1st, the borrower must be:

 

a)

a full-time sworn employee of a police department, sheriff’s office, corrections
department, or other law enforcement agency which is a part of or administered
by the federal government, a state, a county, a city, or other political
subdivision of a state, a commission created by an interstate compact, a
university, a hospital, a utility or an airport or port authority who is
responsible for the prevention and detection of crime, the enforcement of the
penal, traffic or highway laws or the incarceration or detention of offenders;
or

 

b)

a full-time sworn member of a local, state, or federal fire department or agency
and be responsible for at least one of the following: fire suppression,
emergency medical response and patient care, fire and injury prevention, arson
investigation, hazardous materials incident response and management, and/or
response to acts of terrorism.

 

 

 

 

To be eligible for HealthCare Worker+, the borrower must:

 

(a)

be a full-time employee of an employer that offers its employees an
employer-assisted housing benefit (“EAH”--an employee benefit designed to assist
in the employee’s housing needs, and may involve a grant, a loan, shared
appreciation, monthly payment assistance, counseling or otherwise); provided,
however, the borrower need not be a participant in the employer’s EAH, and

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 1
Amendment 20



--------------------------------------------------------------------------------

 

(b)

be employed by that employer in one of the following positions:

 

 

1.

registered nurse (RN), licensed practical nurse (LPN) or licensed vocational
nurse (LVN); or

 

 

2.

nursing assistant who is (i) certified, licensed or accredited by the applicable
state agency or has successfully completed training mandated by the applicable
state agency, and (ii) designated as a certified nursing assistant (CNA),
advanced unlicensed assistant (AUA) or unlicensed assistive personnel (UAP); or

 

 

3.

physician’s assistant or medical technician, technologist or therapist who is
certified, licensed or accredited by the applicable state agency or has
successfully completed training mandated by the applicable state agency; or

 

 

4.

licensed pharmacist or pharmacy technician who is certified, licensed or
accredited by the applicable state agency.

 

 

 

 

 

(For purposes of Community Solutions 100, “state” includes any state of the
United States, the District of Columbia, or the Commonwealth of Puerto Rico.)

 

 

2.

Loan-to-Value Ratio

 

The maximum loan-to-value ratio (“LTV”) is 100%, which percentage is calculated
from the lower of the sales price or the appraised value of the property.

 

 

3.

Eligible Properties

 

Eligible properties are owner-occupied, principal residences that consist of one
unit, including manufactured housing and units in condominiums and planned unit
developments (“PUDs”) that conform with any related Fannie Mae requirements.
Both existing structures and new construction are eligible, but cooperatives are
ineligible.

 

 

4.

Borrower Income

 

The borrower’s income may not exceed 100% of the median income that HUD
publishes for the property’s location, except for (i) higher income limits
allowed for certain high-cost areas as specified in the Selling Guide, and (ii)
an income limit of 115% of the HUD-published median in nonmetropolitan counties
and (iii) borrower incomes imposed by other organizations (such as when a
housing finance agency or an employer provides down payment or closing cost
assistance), as specified in the Selling Guide.

 

 

 

Borrower income limitations are not applicable, however, in neighborhoods that
qualify as FannieNeighbors® locations; FannieNeighbors locations are specified
in the Selling Guide. (A geocoding service is currently available on Fannie
Mae’s web site, www.efanniemae.com, to assist lenders in determining whether a
particular property is in an eligible FannieNeighbors area.)

 

 

5.

Eligible Mortgages

 

The Mortgage must be a conventional fixed-rate, fully amortizing mortgage with a
term of 30 years or less, or 7/1 or 10/1 adjustable-rate mortgage (Fannie Mae
Plans 750, 751, 1423 or 1437) -“Eligible ARMs”.

 

 

6.

Underwriting

 

Lender may underwrite the Mortgage through Desktop Underwriter (“DU”) using the
Community Lending product screens, by entering the Mortgage as a Fannie 97
mortgage. If the DU finding is “Approve/Eligible,” the waiver of representations
and warranties as granted under DU is

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 2
Amendment 20



--------------------------------------------------------------------------------

 

applicable for the Mortgage, except that the requirement for individual-loan
mortgage insurance as provided herein below is not modified irrespective of any
DU message. If the DU finding is “Approve/Ineligible,” the waiver of
representations and warranties as granted under DU is applicable, except that
Lender is responsible for determining that the Mortgage meets all the
eligibility criteria for Community Solutions 100 as specified in the eligibility
matrix in Attachment A hereto. If the DU finding is other than
“Approve/Eligible” or “Approve/Ineligible,” or if there is an “Expanded
Approval” finding of any kind, manual (non-DU) underwriting is required.
Furthermore, nontraditional credit histories will also require manual
underwriting. There will be no DU fee charged if the original DU submission of
the Mortgage is made through the Community Lending product screens.

 

 

 

For non-DU manual underwriting or manual underwriting that results from a DU
finding other than “Approve/Eligible” or “Approve/Ineligible,” in addition to
the limitations or flexibilities specified herein, MyCommunityMortgage allows
the underwriting flexibilities of Fannie Mae’s community lending guidelines,
including Fannie Mae’s Community Home Buyer’s ProgramSM model, except that the
maximum underwriting ratio shall be 45 percent for the total-expenses-to-income
ratio (“single qualifying” ratio, rather than separate housing-expense-to-income
and total-expenses-to-income ratios), except where there is a temporary interest
rate buydown (the temporary interest rate buydown must comply with the
guidelines contained in the section below entitled “Buydowns”), and in that
situation, the maximum single qualifying ratio shall be 43 percent.

 

 

7.

Part-Time and Overtime Income

 

Overtime and part-time income can be used to qualify the borrower if the
employer verifies that the borrower has received such income for the last 12
months and indicates that the overtime and/or part-time income will in all
probability continue. Lender must develop an average of overtime and/or
part-time income over the last 12 months to determine the amount of income that
can be considered in evaluating the borrower’s qualifications.

 

 

8.

Minimum Borrower Contribution from the Borrower’s Own Funds

 

The minimum required contribution by the borrower to the transaction, the source
of which must be from the borrower’s own funds and which is calculated as a
percentage of the sales price of the property, shall be the lesser of 1.00% or
$500.00. These funds may be used for closing costs, prepaid items, and/or down
payment, if desired.

 

 

9.

Sources for Closing Costs/Prepaids

 

Funding in addition to the minimum borrower contribution may be obtained from
the “sources of borrower’s funds” as permitted under the Selling Guide, as well
as any combination of the following sources:

 

 

 

 

 

a)

Gift from a relative (for purposes of these terms and conditions, a relative is
defined as the borrower’s spouse, child, dependent, domestic partner, fiancé,
fiancée, or any other individual related to the borrower by blood, marriage,
adoption or legal guardianship).

 

b)

Unsecured loan or grant from a governmental entity, the borrower’s employer or a
nonprofit organization (including churches, but a credit union is not considered
to be a nonprofit organization for the purpose of this paragraph).

 

c)

Secured loan that complies with the terms for Community Seconds mortgages.

 

d)

The following sources may only be used for closing costs and/or prepaid items
and may not be used as funds for the borrower’s down payment:

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 3
Amendment 20



--------------------------------------------------------------------------------

 
 

•

Unsecured loan from Lender in accordance with the requirements below:

 
 

 

•

Lender may finance closing costs with personal (unsecured) loans, provided that
the applicable Fannie Mae regional office reviews and approves Lender’s
unsecured loan program in the context of Lender’s Community Reinvestment Act
(“CRA”) and Home Mortgage Disclosure Act (“HMDA”) efforts.

 
 

 

•

The interest rate to the borrower must not be greater than the note rate of the
first Mortgage, but the regional office may approve rates of up to two
percentage points above the first Mortgage rate.  In all instances, credit card
financing and loans from overdraft protection on checking accounts are not
permissible.   In addition, Lender may not charge a borrower in this scenario
any origination fees, discount points, interest rate, or other fees greater than
those charged to other high loan-to-value ratio customers.

 
 

 

•

Monthly payments for the personal loan must be taken into account in both the
total obligations-to-income ratio and the housing expense-to-income ratio. The
unsecured loan must be a fully amortizing term loan, with a fixed-rate and
fixed-payments.  (No variable-rate, variable-payment, or balloon loans are
permitted.)

 
 

 

•

Lender’s participation under this section must be specifically approved in
advance by the applicable regional office.

 
 

 

•

A copy of the unsecured loan documents must be placed in the loan file.

 
 

•

“Interested party” contribution, as permitted in accordance with the Selling
Guide; provided, however, such interested party contribution may not in any
event exceed 3.00% of the lesser of the sales price or appraised value of the
property. If an interested party contribution in any amount is provided, the
Mortgage is ineligible for delivery to Fannie Mae for MBS where the LTV is 100%;
in such cases, Mortgages would only be eligible for cash delivery. Where the LTV
is 100%, Lender represents and warrants that no Mortgage will be delivered for
MBS to Fannie Mae if there is any interested party contribution. If the LTV is
less than 100%, and an interested party contribution is utilized, Lender shall
add the LTV to the interested party contribution, as a percentage, to determine
MBS delivery eligibility. For example:

 
 

 

•

An LTV of 98% plus an interested party contribution of 3% would equal 101%,
making the loan ineligible for MBS delivery.

 
 

 

•

An LTV of 98% plus an interested party contribution of 2% would equal 100%,
making the loan eligible for MBS delivery.

 
 

•

“Premium pricing” in accordance with the requirements below:

 
 

 

•

Lender may use the proceeds (referred to herein as the “Premium Pricing
Proceeds”) that result from the sale of the Mortgage at a premium, with an
interest rate that is in excess of the then-current market interest rate for
like product.

 
 

 

•

The limitations contained in the Selling Guide relating to contributions by
interested parties shall not apply to the Premium Pricing Proceeds.

 
 

 

 

 

10.
Reserves
 

Where the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender must verify the availability
of liquid assets as directed by DU. For non-DU manual underwriting or manual
underwriting that results from a DU finding other than “Approve/Eligible” or
“Approve/Ineligible,” Lender must verify that the

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 4
Amendment 20



--------------------------------------------------------------------------------

 

borrower has sufficient liquid assets in reserve at closing equal to at least
one mortgage payment, and such reserve may include funds received by the
borrower as a gift (gifts for purposes of such reserve include funds received
from a relative or from a church, municipality, employer, or nonprofit
organization).

 

 

11.

Buydowns

 

A temporary interest rate buydown not to exceed one-half of one percent for the
first three years of the Mortgage is permitted. Borrower will be underwritten at
the bought-down interest rate. The buydown must otherwise meet the requirements
of the Guides, including the allowance for buydown funds to come from any source
or combination of sources (including Lender, foundations, places of worship,
labor unions, employers or their designees, public agencies and nonprofits).

 

 

12.

Eligible Loan Purpose

 

All Mortgages must be originated simultaneously under (i) a purchase money
transaction or (ii) a “no cash-out” refinance transaction where the refinance
mortgage is equal to the outstanding principal balance of the existing first
mortgage (except that the amount may be rounded up to the next $100 increment).

 

 

13.

Subordinate Financing

 

Subordinate financing must comply with the terms for Community Seconds
mortgages, except that the requirement contained therein for a down payment from
the borrower’s own funds shall be governed by Section 8 above (entitled “Minimum
Borrower Contribution”) for the particular option.

 

 

14.

Credit History

 

If the Mortgage is underwritten through DU, and the DU finding is either
“Approve/Eligible” or “Approve/Ineligible,” Lender does not need to evaluate the
borrower’s credit history as set forth below.

 

 

 

For non-DU manual underwriting, or manual underwriting that results from a DU
finding of other than “Approve/Eligible” or “Approve/Ineligible,” Lender must
evaluate the borrower’s credit history using any one of the four options set
forth below:

 

(a)

Lender supplements its manual underwriting by obtaining a “representative”
credit score on the borrower that is not less than 620.

 

(b)

Lender does not request a “representative” credit score on the borrower, but
instead underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of:

 

 

(1)

an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide), or

 

 

(2)

when the borrower does not have the type of credit that is traditionally
reported to a credit repository, an acceptable nontraditional credit profile
(under Part X, Section 304.02 of the Selling Guide), or

 

 

(3)

when the borrower has not yet established a credit history or does not have
sufficient credit documentation to meet the requirements for nontraditional
credit, an acceptable “enhanced credit evaluation” for a nontraditional limited
credit profile (“enhanced credit evaluation” for nontraditional limited credit
requires both of the following: (i) 12 months rental history with no
delinquencies, and (ii) no delinquencies in the past 12 months for other trade
lines, if any).

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 5
Amendment 20



--------------------------------------------------------------------------------

 

 

Provided, however, in all of these cases, a borrower who has a prior bankruptcy
or foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

(c)

Where Lender requests a “representative” credit score on the borrower, but the
borrower has no score due to no credit record with the repository, Lender
underwrites the Mortgage using the underwriting guidelines set forth in the
Selling Guide for Community Lending mortgages coupled with the development of:

 

 

(1)

an acceptable nontraditional credit profile (under Part X, Section 304.02 of the
Selling Guide), or

 

 

(2)

when the borrower has not yet established a credit history or does not have
sufficient credit documentation to meet the requirements for nontraditional
credit, an acceptable “enhanced credit evaluation” for a nontraditional limited
credit profile (“enhanced credit evaluation” for nontraditional limited credit
requires both of the following: (i) 12 months rental history with no
delinquencies, and (ii) no delinquencies in the past 12 months for other trade
lines, if any).

 

 

Provided, however, in both of these cases, a borrower who has a prior bankruptcy
or foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

 

(d)

Where Lender obtains a “representative” credit score on the borrower, but the
score is less than 620, Lender underwrites the Mortgage using any one of the
three options set forth below; provided, however, the borrower will not be
eligible where eligibility could only be achieved by combining the following
options (for example, “extenuating circumstances” may not be used to compensate
for deficiencies upon application of the criteria for nontraditional credit
history):

 

 

(1)

The borrower has an insufficient traditional credit history (as documented by
reason codes showing lack of credit accounts, accounts not opened long enough,
or lack of usage as the reasons for the low “representative” credit score), and
Lender underwrites the Mortgage using the underwriting guidelines set forth in
the  Selling Guide for Community Lending mortgages coupled with the development
of

 

 

 

(aa)

an acceptable nontraditional credit profile (under Part X, Section 304.02 of the
Selling Guide), or

 

 

 

(bb)

when the borrower has not yet established a credit history or does not have
sufficient credit documentation to meet the requirements for nontraditional
credit, an acceptable “enhanced credit evaluation” for a nontraditional limited
credit profile (“enhanced credit evaluation” for nontraditional limited credit
requires both of the following: (i) 12 months rental history with no
delinquencies, and (ii) no delinquencies in the past 12 months for other trade
lines, if any). Provided, however, in both of these cases, a borrower who has a
prior bankruptcy or foreclosure in his or her credit history must have
reestablished credit that satisfies the requirements of Part X, Section 803.02
of the Selling Guide.

 

 

(2)

Lender underwrites the Mortgage using the underwriting guidelines set forth in
the Selling Guide for Community Lending mortgages coupled with the development
of an acceptable traditional credit profile (under Part X, Section 304.01 of the
Selling Guide). Provided, however, a borrower who has a prior bankruptcy or
foreclosure in his or her credit history must have reestablished credit that
satisfies the requirements of Part X, Section 803.02 of the Selling Guide.

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 6
Amendment 20



--------------------------------------------------------------------------------

 
 

(3)

The borrower’s credit history was heavily influenced by credit deficiencies that
were the result of a documented “extenuating circumstance,” and the borrower’s
credit history has been reestablished and meets the conditions specified in the
Selling Guide for the reestablishment of an acceptable credit history following
an “extenuating circumstance” (under Part X, Section 803.02 of the Selling
Guide).

 
 
 
In no circumstance may a nontraditional credit evaluation be used to offset
derogatory credit.
 
 

 

 

15.
Mortgage Insurance
 

MyCommunityMortgage Mortgages delivered hereunder for which Fannie Mae will
obtain “secondary market coverage” (“SMC”) must also comply with the “secondary
market policy” terms of the “Special Requirements” section of this Master
Agreement (“SMC Eligible Mortgages”). Lender must comply with the eligibility
requirements as determined by the applicable mortgage insurer. In addition, SMC
Eligible Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. A06304, and (ii) if delivered under Cash Delivery,
must be delivered under seller/servicer branch no. 23227-003-9 or 24837-002-5.
For SMC Eligible Mortgages, individual loan mortgage insurance providing 35%
coverage is required on all Mortgages where the LTV is above 80%. SMC Eligible
MyCommunityMortgage Mortgages may be covered under “A Paper” or “A-Minus”
mortgage insurance premium rates as determined by the eligibility requirements
of the applicable mortgage insurer.

 
 
 

Fannie Mae anticipates that all SMC Eligible Mortgages will be delivered for
coverage under SMC. Nevertheless, with respect to Mortgages that do not comply
with the eligibility requirements of the applicable mortgage insurer for such
“secondary market policy” terms or that are not otherwise delivered for coverage
under SMC (collectively, “Non-SMC Mortgages”), individual loan mortgage
insurance coverage is required as follows:

 
•

LTV is 90.01% - 100.00%:        35%

 
•

LTV is 85.01% -   90.00%:        30%

 
•

LTV is 80.01% -   85.00%:        25%

 

Non-SMC Mortgages, (i) if delivered under MBS Delivery, must be delivered under
Pool Purchase Contract no. to be determined, and (ii) if delivered under Cash
Delivery, must be delivered under seller/servicer branch no. 23227-000-4 or
24837-000-9.

 
 
 

Note: SMC Eligible Mortgages and Non-SMC Mortgages may NOT be delivered under
the same Pool Purchase Contract (if delivered under MBS Delivery), or under the
same seller/servicer branch no. (if delivered under Cash Delivery).
Nevertheless, SMC Eligible Mortgages may be delivered under the same Pool
Purchase Contract or the same seller/servicer branch no. used with
non-MyCommunityMortgage loans that comply with, and are delivered in connection
with, the “secondary market policy” terms of the “Special Requirements” section
of this Master Agreement.

 
 
 

The Lender is responsible for determining applicable state requirements relating
to mortgage insurance availability for Mortgages having LTVs over 97%. If the
specified mortgage insurance coverage is not available with respect to any
mortgage, then such mortgage is ineligible for delivery to Fannie Mae.

 
 
16.
Homebuyer Education
 

All first-time borrowers must complete homebuyer education according to the
provisions of the Selling Guide for prepurchase homebuyer education.

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 7
Amendment 20



--------------------------------------------------------------------------------

17.

Delinquency Counseling

 

For all borrowers, Lender must follow the requirements of the Selling Guide and
the Servicing Guide for postpurchase early delinquency counseling.

 

 

18.

Allocation

 

These terms and conditions do not contain a specific limitation on the aggregate
principal amount of Mortgages that Lender may deliver or a date (other than the
applicable Expiration Date) by which Lender must deliver the Mortgages. However,
in order to be able to efficiently allocate the resources that Fannie Mae has
made available for this pilot, Fannie Mae may from time to time and at any time
set a limit on the aggregate principal amount of Mortgages that Lender may
deliver or terminate Lender’s ability to deliver Mortgages under this pilot. If,
after giving consideration to the aggregate principal amount of Mortgages that
Lender has delivered and to the aggregate principal amount of commitments for
such Mortgages that Lender has made, Fannie Mae elects to set a limit or
terminate Lender’s participation, Fannie Mae will give Lender at least 90 days
prior written notice of its intent to do so.

 

 

19.

Pricing for Cash Deliveries

 

Cash pricing is available through the MORNET Bulletin section of MORNET Manager.
The MORNET Bulletin for Cash Pricing is contained in the Secondary Marketing
section (Fannie Mae Pricing; Cash Pricing) of MORNET Manager. The selection is
“MyCommunityMortgage Products.” The option for pricing using “Secondary Market
Coverage” must be selected for Mortgages delivered for coverage under SMC, and
the option for pricing using “standard” mortgage insurance must be selected for
Non-SMC Mortgages. Cash Pricing screens are available for 30-year fixed-rate
mortgages and for Eligible ARMs. For fixed-rate mortgages with terms of less
than 30 years, Lender must contact Fannie Mae’s Cash Commitment window at
1-800-752-1080, option #5 Negotiated Pricing, and obtain a negotiated Cash
Delivery commitment.

 

 

20.

Special Feature Code

 

For all Mortgages originated under these terms and conditions, Lender is
required to enter Special Feature Code “481” on the Loan Schedule (Form 1068) or
Schedule of Mortgages (Form 2005). ForCash deliveries, the Loan Schedule must be
transmitted electronically through the MORNET Cash Delivery System”. For MBS
deliveries, the Schedule of Mortgages must be submitted through the MORNET MBS
Pool Submission System®.

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100 - 8
Amendment 20



--------------------------------------------------------------------------------

ATTACHMENT A

MyCommunityMortgage Pilot Community Solutions 97, Community Solutions 100, and
Community Solutions 2-Family Products Eligibility Matrix

Product Option

 

Loan Type

 

Purpose

 

Occupancy

 

Other Property Owned

 

Non-Occupant Co-borrower

 

Units

 

Maximum LTV

 

Maximum CLTV

 

Borrower Income

 

Subordinate Financing

 

MI Coverage

 

Temporary
Interest Rate
Buydown

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Community Solutions 97

 

Fixed-Rate Mortgage, 7/1 or 10/1 ARMS

 

PMM or No Cash
Out Refinance (Existing UPB of first mortgage rounded to the nearest $100)

 

Owner-Occupied

 

None

 

Not Allowed

 

One Unit

 

97% (90% for cooperatives)

 

105

%

If borrower income exceeds area median income limitations, verify property is in
a FannieNeighbors
location through Fannie Mae’s geocoding service through efanniemae.com

 

Must meet Community Seconds
guidelines

 

For SMC-Eligible = 35%
for all LTVs
For non-SMC=35% for LTVs of over 90-100%
30% for LTVs of over 85-90%
25% for LTVs of over 80-85%

 

1/2% over three years

 

Community Solutions 100

 

 

 

 

 

 

 

100

%

 

 

 

 

Community Solutions 2-Family

 

 

 

 

 

 

2 Units

 

95

%

 

 

 

 

Master Agreement MA02373.2
HCD - MyCommunityMortgage; Community Solutions 100  - 9
Amendment 20



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

December 5, 2002

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 21

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variance – Replace page VAR 1 – 1 through VAR 1 – 4 Amendment 20 (dated
12/5/2002) with VAR 1 – 1 through VAR 1 – 8 Amendment 21 (dated 12/5/2002)
behind the Variances tab.

 

 

•

New Variance – (a) Replace page VAR/TOC – 1 Amendment 20 (dated 12/5/2002) with
VAR/TOC – 1 Amendment 21 (dated 12/5/2002) behind the Variances tab. (b) Insert
pages VAR 5 – 1 through VAR 5 – 5 (dated 12/5/2002) behind the Variances tab.

 

 

•

Modified Pool Purchase Contracts

 

(a)

A06302 – Replace pages FRM – 1 and FRM – 2 (dated 11/14/2002) with pages FRM – 1
and FRM – 2 (dated 12/5/2002) behind the Fixed-Rate tab.

 

(b)

A06743 – Replace pages FRM – 1 and FRM – 2 (dated 11/14/2002) with pages FRM – 1
and FRM – 2 (dated 12/5/2002) behind the Fixed-Rate tab.

Master Agreement MA02373.2
LE - 1
Amendment 21



--------------------------------------------------------------------------------

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.
If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

FANNIE MAE

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 


CRESCENT BANK AND TRUST COMPANY

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

12-11-02

 

 

 

 

Agreed, acknowledged and accepted.

 


CRESCENT MORTGAGE SERVICES

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

12-11-02

 

Master Agreement MA02373.2
LE - 2
Amendment 21



--------------------------------------------------------------------------------

VARIANCES
TABLE OF CONTENTS

VAR 1

Bulk Alt A Product FRM

VAR 2

Desktop Underwriter ‘Expanded Approval with Timely Payment RewardsSM’ Initiative

VAR 3

Relocation Mortgages Guidelines/Trailing Secondary Wage Earner Income

VAR 4

Other Automated Underwriting Systems

VAR 5

Use of Other Automated Underwriting System (‘AUS’) For Certain Mortgages To Be
Delivered No Later Than December 31, 2002

Master Agreement MA02373.2
VAR TOC - 1
Amendment 21



--------------------------------------------------------------------------------

VAR 1

 

Bulk ALT A Product

 

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie Mae’s
underwriting criteria or any modification thereof, as described herein, shall be
deemed to be a breach of warranty by Lender, as provided in the Selling Guide.

Master Agreement MA02373.2
VAR 1 - 1
Amendment 21



--------------------------------------------------------------------------------

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 21



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

•  Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

•  2nd Homes

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 21



--------------------------------------------------------------------------------

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

 

 

 

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.

 

 

 

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 21



--------------------------------------------------------------------------------

December 2002 30 Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $12,242,510.00

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 21



--------------------------------------------------------------------------------

December 2002 30 Year FRM
Schedule A
Profile Summary

Count
:

 

71

 

Volume
:

$

12,242,510.00

 

WAC
:

 

6.5

 

WA OLTV
:

 

73.6

 

WA CLTV
:

 

73.6

 

WA State RTerm
:

 

359

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

3

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 21



--------------------------------------------------------------------------------

December 2002 30 Year FRM
Schedule B
Lender Loan Numbers

Non-SMC

1000982817

1001014172

1000939353

1000956985

1000959526

1001063773

1001029675

1001035326

1001009446

1000950848

1000965747

1000889905

1000990638

1000999571

1001017936

1000989697

1000978328

1001036845

1001006418

1000986164

1000973287

1000997864

1000976850

1001036662

1001044013

1001058815

1001041530

1000905982

1001013539

1000935781

1000926996

1000999159

1000997898

1000997757

1001017555

1001012127

1000936417

1000904365

1000955698

1001016839

Master Agreement MA02373.2
VAR 1 - 7
Amendment 21



--------------------------------------------------------------------------------

1000994416

1001046489

1000940229

1001014073

1000998466

1001007788

1000953297

1000988129

1000999258

1001036704

1000991099

 

SMC

1000853166

1000988988

1001016862

1000979631

1001013596

1001008737

1001020120

1001030194

1000968683

1001049798

1001014594

1001029709

1000997179

1001051992

1001010030

1001038056

1001045366

1001016995

1000721074

1000947646

Master Agreement MA02373.2
VAR 1 - 8
Amendment 21



--------------------------------------------------------------------------------

VAR 5

Use of Other Automated Underwriting System (‘AUS’) For Certain Mortgages To Be
Delivered No Later Than December 31, 2002

 

Lender may deliver the 74 (2-4 unit) mortgage loans identified in the attached
Schedule “A” having an aggregate outstanding principal balance not to exceed
$12,548,152 that were originated pursuant to the following terms and conditions
(the “Mortgages”).

 

Fannie Mae recognizes that the Mortgages were submitted for evaluation to an
automated underwriting system (“AUS”) other than DU. Lender may deliver the
Mortgages to Fannie Mae in accordance with the provisions of this Variance,
provided that Lender acknowledges and agrees not to use these provisions in any
manner that would adversely select or harm Fannie Mae and:

 

1.

The Mortgages meet Fannie Mae’s eligibility requirements described in the Fannie
Mae Selling Guide, as modified by the Master Agreement or the DU Guide, as any
of the foregoing may be amended from time to time.

 

 

2.

Such Mortgages must receive a recommendation of “standard accept” (either full
or streamlined documentation levels) or “accept plus” from the other AUS.

 

 

3.

All data pertaining to the Mortgage is complete and accurate, and all data on
which the underwriting decision recommended by the other AUS was based remain
unchanged as of the closing date for such Mortgage.

 

 

4.

Such Mortgages must be documented and closed in accordance with the requirements
of the other AUS, except with respect to the appraisal requirements, as provided
in Paragraph 13 below. Verification of all such data is provided with the
delivered Mortgage loan file and such verification complies with the
requirements of the other AUS. Lender must take all appropriate action in
response to the verification messages/approval conditions that appear in the
“findings” report that the other AUS produces with respect to the related
Mortgage loan application prior to the closing of the Mortgage, with proper
documentation in the loan file. Lender represents and warrants that copies of
all reports generated by the other system will be included in the loan file, and
that Lender is not prohibited from providing such copies.

 

 

5.

With the exception of Mortgages that are otherwise eligible for delivery under
the Master Agreement or DU, Mortgages receiving a recommendation of “standard
accept” (either full or streamlined documentation levels) or “accept plus” from
the other AUS are not eligible for delivery under this Variance if the
recommendation (a) includes a requirement for additional fees, credit
enhancements, or other special conditions, except as otherwise expressly
provided in Paragraph 9 below, or (b) the mortgage insurance coverage level
obtained is lower than required per Fannie Mae’s Selling Guide, even if a
reduced level of coverage is permitted by the other AUS recommendation.

 

 

6.

Lender and Fannie Mae must mutually agree upon any AUS employed by Lender prior
to the delivery of such Mortgages to Fannie Mae.

 

 

7.

For all Mortgages, Lender must enter the borrower’s representative FICO credit
score into the appropriate data field when submitting the Mortgage to Fannie Mae
in accordance with the Fannie Mae Selling Guide.

Master Agreement MA02373.2
VAR 5 - 1
Amendment 21



--------------------------------------------------------------------------------

8.

Except as otherwise provided herein, Lender makes all applicable selling
representations and warranties as required by the Fannie Mae Selling Guide and
the Mortgage Selling and Servicing Contract by and between Lender and Fannie
Mae.

 

 

 

9.

The provisions of this Variance do not apply to any mortgage that is currently
required by Fannie Mae to be submitted to DU for evaluation (“DU-Only Products”)
(e.g., Flexible Mortgages), and such mortgages must be processed through DU and
receive an acceptable recommendation in order to be eligible for delivery to
Fannie Mae, except as follows: if there is a Mortgage product available in the
other AUS that is equivalent to a DU-Only Product (as determined by Fannie Mae),
then such Mortgage is eligible for delivery to Fannie Mae, subject at delivery
to the (a) payment of all loan level price adjustments or special all-in yield
pricing applicable to the equivalent DU-Only Product, and (b) identification by
any special feature code applicable to the equivalent DU-Only Product.

 

 

 

10.

At delivery, Lender must:

 

 

 

 

(a)

identify all Mortgages underwritten using an AUS other than DU in accordance
with this Variance by inserting the following Special Feature Code(s) on the
Loan Schedule or Schedule of Mortgages, as applicable: (i) “361” for all
Mortgages, and (ii) any other special feature code loan that would be required
if the Mortgage had been submitted to DU prior to delivery; and

 

 

 

 

(b)

pay all applicable loan level price adjustments required under Fannie Mae’s
eligibility criteria.

 

 

 

11.

For Mortgages meeting the requirements set forth in this Variance, Fannie Mae
will not require Lender to warrant that the Mortgage complies with the Fannie
Mae Selling Guide’s requirements with regard to the application of underwriting
judgment used by the AUS as it pertains to the borrower’s creditworthiness,
provided the information that the other AUS used to reach its decision was not
inaccurate or fraudulent.

 

 

 

12.

Fannie Mae will analyze the credit risks associated with such Mortgages and will
provide Lender with the results of this analysis. If this analysis contains any
credit score data or other consumer credit data under the FCRA, it is being
provided to Lender as Fannie Mae’s agent for the limited purpose of reviewing
such Mortgages to determine their conformance with Fannie Mae’s requirements.
Upon request, Lender will provide to Fannie Mae any data or information relating
to the Mortgages delivered to Fannie Mae that were processed through the other
AUS, and Lender represents and warrants that Lender is not prohibited from
providing such data or information to Fannie Mae. If Fannie Mae’s analysis
indicates that a significant number of such Mortgages contained a high risk of
default, Lender and Fannie Mae will work together to identify and implement
product or process changes to reduce the number of such high risk Mortgages
expected to be delivered during the following quarter (or, in lieu of product or
process changes, Lender and Fannie Mae may discuss prospective price adjustments
to compensate Fannie Mae for the risks associated with such Mortgages). If
Fannie Mae and Lender cannot agree on the appropriate actions to be taken during
the following quarter to address high risk Mortgages, then Fannie Mae reserves
the right to discontinue accepting such Mortgages.

Master Agreement MA02373.2
VAR 5 - 2
Amendment 21



--------------------------------------------------------------------------------

13.

With respect to all Mortgages underwritten using the other AUS, the property
value must be supported by an interior and exterior appraisal performed using
the Desktop Underwriter Quantitative Analysis Appraisal Report (Form 2055) in
accordance with the requirements in the DU Guide, regardless of the finding by
the other AUS. If a Mortgage is not eligible for Form 2055, per the DU Guide,
then a full appraisal in accordance with the Fannie Mae Selling Guide is
required.

 

 

14.

If Fannie Mae determines that Lender is using these provisions in any manner
that is adversely selecting or harming Fannie Mae, then Fannie Mae may terminate
Lender’s ability to deliver Mortgages underwritten by the other AUS upon 90-days
notice.

 

 

15.

Mortgages underwritten using the other AUS may only be delivered to Fannie Mae
through December 31, 2002.

Master Agreement MA02373.2
VAR 5 - 3
Amendment 21



--------------------------------------------------------------------------------

Schedule “A”
Schedule of Mortgage Loans

1000944569

1000951853

1000955946

1000961258

1000966992

1000969418

1000974228

1000978633

1000988020

1000994531

1000995280

1000999506

1000999605

1001002284

1001002573

1001003662

1001003688

1001003886

1001006103

1001006111

1001007945

1001011400

1001011418

1001012770

1001013570

1001016813

1001018652

1001022605

1001022654

1001024312

1001027091

1001027273

1001027521

1001027935

1001028032

1001029154

1001029683

1001030244

1001031713

1001032422

1001033503

1001033842

Master Agreement MA02373.2
VAR 5 - 4
Amendment 21



--------------------------------------------------------------------------------

1001034402

1001036530

1001036886

1001036902

1001036936

1001037058

1001037538

1001037918

1001037942

1001039187

1001040417

1001040524

1001040573

1001040771

1001040854

1001041951

1001044633

1001046083

1001046281

1001048238

1001051141

1001051414

1001053253

1001053410

1001064144

1001066180

1001066834

1001069507

1001069838

1001071784

1001081502

1001088275

Master Agreement MA02373.2
VAR 5 - 5
Amendment 21



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$: 40,400,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002 - December 1, 2002

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Crescent Credit Plus Fixed-Rate Mortgage Product.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 21



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002 - December 1, 2002

 

 

 

Guaranty Fee:

 

41.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 21



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$25,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002 - December 1, 2002

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.
Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 21



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 21



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

December 18, 2002

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 22

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variance – Replace pages VAR 1 – 1 through VAR 1 – 21 (dated
12/15/2002) with pages VAR 1 – 1 through VAR 1 – 11 (dated 12/18/2002) behind
the Variances tab.

 

 

•

Modified Pool Purchase Contract Numbers –

 

(a)

A06302 – Replace page FRM – 1 (dated 12/5/2002) with page FRM – 1 (dated
12/18/2002) behind the Fixed-Rate tab.

 

(a)

A06724 – Replace pages FRM – 1 and FRM – 2 (dated 11/22/2002) with pages FRM – 1
and FRM – 2 (dated 12/18/2002) behind the Fixed-Rate tab.

 

(b)

A06743 – Replace pages FRM – 1 (dated 12/5/2002) with page FRM – 1 (dated
12/18/2002) behind the Fixed-Rate tab.

Master Agreement MA02373.2
LE - 1
Amendment 22



--------------------------------------------------------------------------------

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.
If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

FANNIE MAE

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

Agreed, acknowledged and accepted.

 

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

12-20-02

 

Master Agreement MA02373.2
LE - 2
Amendment 22



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie

Master Agreement MA02373.2
VAR 1 - 1
Amendment 22



--------------------------------------------------------------------------------

 

Mae’s underwriting criteria or any modification thereof, as described herein,
shall be deemed to be a breach of warranty by Lender, as provided in the Selling
Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 22



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

 

 

 

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 22



--------------------------------------------------------------------------------

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 22



--------------------------------------------------------------------------------

December 2002 30-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $6,151,875.00

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 22



--------------------------------------------------------------------------------

December 2002 30 Year FRM
Schedule A
Portfolio Summary
30-year Fixed-Rate with SMC

Count
:

 

12

 

Volume
:

$

1,801,735.00

 

WAC
:

 

6.6

 

WA OLTV
:

 

88.9

 

WA CLTV
:

 

88.9

 

WA MTMLTV
:

 

88.9

 

WA State RTerm
:

 

360

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

30-year Fixed-Rate Non-SMC

Count
:

 

29

 

Volume
:

$

4,350,140.00

 

WAC
:

 

6.4

 

WA OLTV
:

 

69.9

 

WA CLTV
:

 

69.9

 

WA MTMLTV
:

 

69.9

 

WA State RTerm
:

 

360

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Pct Approved
:

 

96.56

%

Pct Referred
:

 

0.00

%

Pct RWC
:

 

3.44

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 22



--------------------------------------------------------------------------------

December 2002 30 Year FRM
Schedule B
Lender Loan Numbers

30-year with SMC

1001085768

1000853620

1001019130

1001020666

1001017894

1001050549

1001032836

1001060381

1001062312

1001097193

1000791333

1000992220

 

30-year non-SMC

1001073269

1001041415

1001049020

1001036316

1001054822

1001008232

1001014545

1001004215

1001027802

1000990711

1000984623

1001035995

1001050655

1001053022

1001058633

1001013042

1001061173

1001057551

1001052107

1001038395

1000990836

1001016219

1001059227

1001026614

1001051786

1001040441

1001036266

1001045960

1001067832

Master Agreement MA02373.2
VAR 1 - 7
Amendment 22



--------------------------------------------------------------------------------

December 2002 15-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $4,133,100.00

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 8
Amendment 22



--------------------------------------------------------------------------------

December 2002 15-Year FRM
Schedule A
Portfolio Summary

Count
:

 

32

 

Volume
:

$

4,133,100.00

 

WAC
:

 

5.9

 

WA OLTV
:

 

61.2

 

WA CLTV
:

 

61.2

 

WA MTMLTV
:

 

61.2

 

WA State RTerm
:

 

180

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Pct Approved
:

 

100.00

%

Pct Referred
:

 

0.00

%

Pct RWC
:

 

0.00

%

Master Agreement MA02373.2
VAR 1 - 9
Amendment 22



--------------------------------------------------------------------------------

December 2002 15-Year FRM
Schedule B
Lender Loan Numbers

1001023843

1000982015

1000992808

1000863777

1001071479

1001071354

1001062452

1001038312

1001031754

1001032133

1001033040

1001051026

1001011160

1001031333

1001036498

1001016193

1001042470

1001046869

1001045630

1001050440

1001026309

1001090362

1001064334

1001057056

1001070372

1001041373

1000995967

1001009321

1000957686

1001042645

1001047784

1001047537

Master Agreement MA02373.2
VAR 1 - 10
Amendment 22



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

Crescent Mortgage Services

24837-002-5

 

 

 

Eligible Products:

30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$144,900,550.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

December 1, 2002 – December 1, 2002

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Crescent Credit Plus Fixed-Rate Mortgage Product.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 22



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

Crescent Mortgage Services

24837-002-5

 

 

 

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$14,400,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002 - December 1, 2002

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

Per Selling Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 22



--------------------------------------------------------------------------------

Contract No. A06724.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/A *

 

 

 

Guaranty Fee:

 

25.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

* If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06724.2
FRM - 2
Amendment 22



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

Crescent Mortgage Services

24837-002-5

 

 

 

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$29,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

December 1, 2002 - December 1, 2002

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.
Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 22



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

January 7, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 23

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variance – Replace pages VAR 1 – 11 (dated 12/18/2002) with pages VAR 1
– 11 (dated 1/7/2003) behind the Variances tab.

 

 

•

Modified Pool Purchase Contracts –

 

(a)

A06302 – Replace pages FRM – 1 and FRM – 2 (dated 12/18/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

 

(b)

A06724 – Replace pages FRM – 1 and FRM – 2 (dated 12/18/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

 

(c)

A06743 – Replace pages FRM – 1 and FRM – 2 (dated 12/18/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

 

(d)

A06808 – Replace pages FRM – 1 and FRM – 2 (dated 12/5/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

Master Agreement MA02373.2
LE - 1
Amendment 23



--------------------------------------------------------------------------------

 

(e)

A06810 – Replace pages FRM – 1 and FRM – 2 (dated 12/5/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

 

(f)

A06901 – Replace pages FRM – 1 and FRM – 2 (dated 11/22/2002) with pages FRM – 1
and FRM – 2 (dated 1/7/2003) behind the Fixed-Rate tab.

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.
If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

 

 

 

FANNIE MAE

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles

 

 

Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

1-8-03

 

Master Agreement MA02373.2
LE - 2
Amendment 23



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (‘‘Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of

Master Agreement MA02373.2
VAR 1 - 1
Amendment 23



--------------------------------------------------------------------------------

 

Lender by offering to buy or accepting delivery of any Mortgages. A breach of
any of Fannie Mae’s underwriting criteria or any modification thereof, as
described herein, shall be deemed to be a breach of warranty by Lender, as
provided in the Selling Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 23



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

 

 

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 23



--------------------------------------------------------------------------------

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 23



--------------------------------------------------------------------------------

January 2003 30-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $11,370,730

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 23



--------------------------------------------------------------------------------

January 2003 30 Year FRM
Schedule A
Portfolio Summary
30-year Fixed-Rate

Count
:

 

68

 

Volume
:

$

11,370,730.00

 

WAC
:

 

6.4

 

WA OLTV
:

 

76.0

 

WA CLTV
:

 

76.0

 

WA State RTerm
:

 

360

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

0

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 23



--------------------------------------------------------------------------------

January 2003 30 Year FRM
Schedule B
Lender Loan Numbers

1001001039

1001003415

1000952455

1000979383

1000962306

1001043692

1001051406

1001042835

1001040052

1001063641

1001055902

1001028461

1001019825

1000903516

1000696730

1001092285

1001076692

1001079969

1001068616

1001072279

1001071370

1001085008

1001105582

1001066990

1001067295

1001079456

1001001161

1001065828

1001064821

1001075264

1001114592

1001074622

1001065794

1001087533

1001098704

1001031762

1001027067

1001106945

1001071990

1001080405

Master Agreement MA02373.2
VAR 1 - 7
Amendment 23



--------------------------------------------------------------------------------

1001020880

1001113248

1001000676

1001056785

1001107414

1001075249

1000999126

1001130267

1001082179

1001053063

1001072014

1001070455

1001069499

1001104163

1001100922

1001038437

1000972727

1001084027

1001064458

1001068814

1001079316

1001074887

1001064474

1001067709

1001032273

1001044807

1000974798

1001070034

Master Agreement MA02373.2
VAR 1 - 8
Amendment 23



--------------------------------------------------------------------------------

January 2003 15-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $3,967,800

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 9
Amendment 23



--------------------------------------------------------------------------------

January 2003 15-Year FRM
Schedule A
Portfolio Summary

Count
:

 

26

 

Volume
:

$

3,967,800.00

 

WAC
:

 

5.7

 

WA OLTV
:

 

63.2

 

WA CLTV
:

 

63.2

 

WA State RTerm
:

 

180

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 10
Amendment 23



--------------------------------------------------------------------------------

January 2003 15-Year FRM
Schedule B
Lender Loan Numbers

1000997294

1001064045

1001064052

1001062361

1001062429

1001079530

1001069242

1001088945

1001101128

1001077096

1001027307

1001037165

1001061264

1001084126

1001061835

1000926137

1001061843

1000998482

1001047123

1001053089

1001065950

1001063625

1001093382

1001077393

1001068319

1000998698

Master Agreement MA02373.2
VAR 1 - 11
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

24837-000-9

 

 

 

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$155,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Crescent Credit Plus Fixed-Rate Mortgage Product.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Guaranty Fee:

 

41.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

24837-000-9

 

 

 

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$19,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

Per Selling Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06724.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Guaranty Fee:

 

27.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

 

 

 

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06724.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$32,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06808.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

24837-000-9

 

 

 

Eligible Products:

 

20-, 25- and 30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$42,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

340 - Level I Expanded Approval, 341 - Level II Expanded Approva, 342 - Level
III Expanded Approv, 361 - 3rd Autom U-Writng SYS, 376 - Level III TPR, 459 -
Level II Timely Payment R, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

20-, 25-, and 30-year Fixed Rate Mortgages with LTVs <= 80%.

Pool Purchase Contract No. A06808.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06808.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

20-, 25- and 30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/A *

 

 

 

Guaranty Fee:

 

15.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06808.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06810.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

24837-000-9

 

 

 

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$25,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

340 - Level I Expanded Approval, 341 - Level II Expanded Approva, 342 - Level
III Expanded Approv, 361 - 3rd Autom U-Writng SYS, 376 - Level III TPR, 459 -
Level II Timely Payment R, and Per Selling Guide, Guide to Underwriting with
Desktop Underwriter and applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

10- and 15-Year Fixed Rate Mortgages with LTVs <= 80%.

Pool Purchase Contract No. A06810.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06810.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/A *

 

 

 

Guaranty Fee:

 

13.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06810.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06901.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$5,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

281 - Financed Prem Opt LTV 90, 361 - 3rd Autom U-Writng SYS, 442 - Flow Alt-A
Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A NINA, and Per Selling
Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Mortgages delivered under this contract are eligible for Radian Secondary Market
Coverage.

Pool Purchase Contract No. A06901.2
FRM - 1
Amendment 23



--------------------------------------------------------------------------------

Contract No. A06901.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/A *

 

 

 

Guaranty Fee:

 

24.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

*   If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06901.2
FRM - 2
Amendment 23



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

January 15, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 24

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variances – Replace pages VAR 1 – 1 through VAR 1 – 11 (dated 1/7/2003)
with pages VAR 1 – 1 through VAR 1 – 8 (dated 1/15/2003) behind the Variances
tab.

 

 

•

Modified Pool Purchase Contracts –

 

(a)

A06302 – Replace pages FRM – 1 and FRM – 2 (dated 1/7/2003) with pages FRM –
1         
and FRM – 2 (dated 1/15/2003) behind the Fixed-Rate tab.

 

(b)

A06743 – Replace pages FRM – 1 and FRM – 2 (dated 1/7/2003) with pages FRM – 1
and FRM – 2 (dated 1/15/2003) behind the Fixed-Rate tab.

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten

Master Agreement MA02373.2
LE - 1
Amendment 24



--------------------------------------------------------------------------------

business days of the date this Letter Agreement is executed by Fannie Mae. If
Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

 

 

 

FANNIE MAE

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

Agreed, acknowledged and accepted.

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

1-12-03

 

Master Agreement MA02373.2
LE - 2
Amendment 24



--------------------------------------------------------------------------------

VAR 1            Bulk ALT A Product

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of

Master Agreement MA02373.2
VAR 1 - 1
Amendment 24



--------------------------------------------------------------------------------

 

Lender by offering to buy or accepting delivery of any Mortgages. A breach of
any of Fannie Mae’s underwriting criteria or any modification thereof, as
described herein, shall be deemed to be a breach of warranty by Lender, as
provided in the Selling Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 24



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

• 2nd Homes

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 24



--------------------------------------------------------------------------------

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 24



--------------------------------------------------------------------------------

January 2003 Second Deal 30-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $10,118,840

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 24



--------------------------------------------------------------------------------

January 2003 Second Deal 30 Year FRM
Schedule A
Portfolio Summary
30-year Fixed-Rate

Count
:

 

59

 

Volume
:

$

10,118,840.00

 

WAC
:

 

6.4

 

WA OLTV
:

 

74.8

 

WA CLTV
:

 

74.8

 

WA State RTerm
:

 

359

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

2

 

Pet Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 24



--------------------------------------------------------------------------------

January 2003 30 Year FRM
Schedule B
Lender Loan Numbers with & without SMC

Loan Number

 

UPB

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1000999761

 

96,000.00

 

1001005600

 

177,000.00

 

1001026895

 

200,000.00

 

1001034535

 

100,068.00

 

1001064904

 

264,200.00

 

1001070471

 

190,700.00

 

1001070505

 

121,000.00

 

1001074812

 

202,500.00

 

1001076650

 

211,000.00

 

1001077799

 

140,000.00

 

1001081296

 

147,000.00

 

1001081585

 

151,300.00

 

1001085735

 

215,400.00

 

1001086329

 

125,000.00

 

1001089026

 

149,200.00

 

1001091113

 

80,000.00

 

1001094273

 

119,000.00

 

1001097144

 

228,000.00

 

1001097524

 

181,000.00

 

1001098357

 

150,000.00

 

1001099488

 

238,400.00

 

1001101342

 

157,000.00

 

1001101904

 

247,000.00

 

1001105871

 

188,000.00

 

1001107380

 

229,250.00

 

1001110129

 

173,000.00

 

1001112521

 

240,000.00

 

1001113404

 

145,600.00

 

1001113800

 

118,000.00

 

1001114410

 

190,000.00

 

1001115615

 

240,000.00

 

1001116019

 

290,000.00

 

1001116761

 

235,000.00

 

1001117843

 

148,000.00

 

1001118106

 

83,350.00

 

1001122629

 

127,000.00

 

1001124807

 

83,000.00

 

1001126711

 

100,000.00

 

1001127008

 

211,400.00

 

1001128857

 

157,000.00

 

Master Agreement MA02373.2
VAR 1 - 7
Amendment 24



--------------------------------------------------------------------------------

1001131463
 

220,400.00

 

1001135787
 

107,200.00

 

1001135928
 

252,122.00

 

1001137254
 

130,000.00

 

1001143153
 

204,000.00

 

1001149788
 

87,500.00

 

1000915403
 

157,000.00

 

1001092384
 

165,750.00

 

1001055936
 

103,500.00

 

1001058302
 

205,000.00

 

1001106135
 

143,100.00

 

1001106457
 

313,200.00

 

1001109295
 

79,200.00

 

1001113677
 

161,500.00

 

1001116712
 

270,000.00

 

1001129707
 

211,500.00

 

1001139227
 

76,500.00

 

1001142445
 

175,000.00

 

1001153228
 

207,000.00

 

Master Agreement MA02373.2
VAR 1 - 8
Amendment 24



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$163,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Crescent Credit Plus Fixed-Rate Mortgage Product.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 24



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30 year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Guaranty Fee:

 

41.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 24



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$32,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

 

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 24



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

January 1, 2003 - January 1, 2003

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 24



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

January 21, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 25

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variance – Replace pages VAR 1 – 1 through VAR 1 – 8 (dated 1/15/2003)
with pages VAR 1 – 1 through VAR 1 – 1 through VAR 1 – 7 (dated 1/21/2003)
behind the Variances tab.

 

 

•

Modified Pool Purchase Contract Number A06724 – Replace page FRM – 1 (dated
1/7/2003) with page FRM – 1 (dated 1/21/2003) behind the Fixed-Rate tab.

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae

Master Agreement MA02373.2
LE - 1
Amendment 25



--------------------------------------------------------------------------------

within ten business days of the date this Letter Agreement is executed by Fannie
Mae. If Fannie Mae does not receive an executed duplicate original of this
Letter Agreement from the Lender within ten business days, Fannie Mae may, at
its option, declare this Letter Agreement null and void.

Sincerely,

 

 

 

FANNIE MAE

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

Agreed, acknowledged and accepted.

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

1-24-03

 

Master Agreement MA02373.2
LE - 2
Amendment 25



--------------------------------------------------------------------------------

VAR 1            Bulk ALT A Product

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie

Master Agreement MA02373.2
VAR 1 - 1
Amendment 25



--------------------------------------------------------------------------------

 

Mae’s underwriting criteria or any modification thereof, as described herein,
shall be deemed to be a breach of warranty by Lender, as provided in the Selling
Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 25



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 25



--------------------------------------------------------------------------------

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 25



--------------------------------------------------------------------------------

January 2003 Third Deal 15-Year FRM
Bulk Mortgage Delivery Addendum

Maximum Volume: $2,442,700

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 25



--------------------------------------------------------------------------------

January 2003 Third Deal 15 Year FRM
Schedule A
Portfolio Summary
15-year Fixed-Rate

Count
:

 

18

 

Volume
:

$

2,442,700.00

 

WAC
:

 

5.8

 

WA OLTV
:

 

63.6

 

WA CLTV
:

 

63.6

 

WA State RTerm
:

 

180

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 25



--------------------------------------------------------------------------------

January 2003 15 Year FRM
Schedule B
Lender Loan Numbers without SMC

1001063013
 

 

182,000.00

 

1000949642
 

 

123,500.00

 

1001147584
 

 

100,200.00

 

1001033123
 

 

87,000.00

 

1001114519
 

 

235,000.00

 

1001065976
 

 

132,000.00

 

1001084399
 

 

53,000.00

 

1001088473
 

 

101,000.00

 

1001050291
 

 

150,000.00

 

1001130846
 

 

125,000.00

 

1001141900
 

 

170,000.00

 

1001095932
 

 

135,000.00

 

1001119914
 

 

166,000.00

 

1001118650
 

 

170,000.00

 

1001106978
 

 

65,000.00

 

1001067162
 

 

257,000.00

 

1001096252
 

 

52,000.00

 

1001087152
 

 

139,000.00

 

Master Agreement MA02373.2
VAR 1 - 7
Amendment 25



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

24837-000-9

 

 

 

Eligible Products:

10- and 15-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$21,500,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

January 1, 2003 - January 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

Per Selling Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage
deliveries to a weighted average buyup of 16.00 basis points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 25



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

February 10, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 26

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variance – Replace pages VAR 1 – 1 through VAR 1 – 8 (dated 1/15/2003)
with pages VAR 1 – 1 through VAR 1 – 12 (dated 2/11/2003) behind the Variances
tab.

 

 

•

Add Pool Purchase Contract Numbers –

 

(a)

A06302 – Replace pages FRM – 1 and FRM – 2 (dated 1/15/2003) with pages FRM – 1
and FRM – 2 (dated 2/11/2003) behind the Fixed-Rate tab.

 

(b)

A06724 – Replace pages FRM – 1 and FRM – 2 (dated 1/7/2003) with pages FRM – 1
and FRM – 2 (dated 2/11/2003) behind the Fixed-Rate tab.

 

(c)

A06743 – Replace pages FRM – 1 and FRM – 2 (dated 1/15/2003) with pages FRM – 1
and FRM – 2 (dated 2/11 /2003) behind the Fixed-Rate tab.

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a

Master Agreement MA02373.2
LE - 1
Amendment 26



--------------------------------------------------------------------------------

duly-executed duplicate original of this Letter Agreement to Diane Stokes at
Fannie Mae within ten business days of the date this Letter Agreement is
executed by Fannie Mae. If Fannie Mae does not receive an executed duplicate
original of this Letter Agreement from the Lender within ten business days,
Fannie Mae may, at its option, declare this Letter Agreement null and void.

Sincerely,

FANNIE MAE

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles

 

 

Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

2-12-03

 

Master Agreement MA02373.2
LE - 2
Amendment 26



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that Fannie Mae does
not waive any of such representations and warranties of Lender by offering to
buy or accepting delivery of any Mortgages. A breach of any of Fannie Mae’s
underwriting criteria or any modification thereof, as described herein, shall be
deemed to be a breach of warranty by Lender, as provided in the Selling Guide.

Master Agreement MA02373.2
VAR 1 - 1
Amendment 26



--------------------------------------------------------------------------------

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 26



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 26



--------------------------------------------------------------------------------

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 26



--------------------------------------------------------------------------------

February 2003 First Deal 15-Year FRM without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume: $4,700,000

Lender shall deliver the Mortgages described in the Profile Summary Schedule
“A-1” unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it
pays off, becomes delinquent, falls out for similar acceptable reasons prior to
the delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A-1” and as identified on
Schedule “B-1”. The term “CLTV” used in Schedule “A-1” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 26



--------------------------------------------------------------------------------

February 2003 First Deal 15 Year FRM without SMC
Schedule A-1
Portfolio Summary
15-year Fixed-Rate

Count
:

 

34

 

Volume
:

$

4,738,285

 

WAC
:

 

5.7

 

WA OLTV
:

 

61.8

 

WA CLTV
:

 

61.8

 

WA State RTerm
:

 

179

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

2

 

Pct Full/Alt Doc
:

 

0.0

%

Pct Low/No Doc
:

 

100

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 26



--------------------------------------------------------------------------------

February 2003 15 Year FRM
Schedule B-1
Lender Loan Numbers without SMC

1001058310

1001003654

1001104296

1001128998

1001075413

1001095304

1001085446

1001186749

1001140282

1001142049

1001142023

1001139169

1001163540

1001137023

1001135332

1001141454

1001121548

1001121282

1001108024

1001098589

1001094380

1001178480

1001176120

1001070927

1001091022

1001152527

1001152584

1001152550

1001159555

1001148822

1001148913

1001165263

1001123296

1001144755

Master Agreement MA02373.2
VAR 1 - 7
Amendment 26



--------------------------------------------------------------------------------

February 2003 First Deal 30-Year FRM with & without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume:  $13,900,000

Lender shall deliver the Mortgages described in the Profile Summary Schedule
“A-2” unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it
pays off, becomes delinquent, falls out for similar acceptable reasons prior to
the delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A-2” and as identified on
Schedule “B-2” for loans without SMC and Schedule “B-3” for loans with SMC. The
term “CLTV” used in Schedule “A-2” and this Contract is the “Current
Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the loan-to-value ratio
based upon the issue date principal balance of each Mortgage and the original
appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 8
Amendment 26



--------------------------------------------------------------------------------

February 2003 First Deal 30 Year FRM with & without SMC
Schedule A-2
Portfolio Summary
30-year Fixed-Rate

Count
:

 

80

 

Volume
:

$

13,971,608

 

WAC
:

 

6.3

 

WA OLTV
:

 

70.5

 

WA CLTV
:

 

70.5

 

WA State RTerm
:

 

359

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

2

 

Pct Full/Alt Doc
:

 

0.00

 

Pct Low/No Doc
:

 

100

%

Master Agreement MA02373.2
VAR 1 - 9
Amendment 26



--------------------------------------------------------------------------------

February 2003 30 Year FRM
Schedule B-2
Lender Loan Numbers without SMC

1001102407

1001123353

1001113883

1001113420

1001079787

1001095106

1000960722

1000959435

1000662286

1001168960

1001168762

1001186178

1001142247

1001147659

1001149317

1001148038

1001135357

1001137510

1001160801

1001160769

1001163953

1001164563

1001146206

1001145299

1001139425

1001128535

1001146966

1001110996

1001114089

1001094398

1001094992

1000965754

1001061355

1001068996

1001066552

1001044336

1000929313

1001178134

1001188471

1001184538

Master Agreement MA02373.2
VAR 1 - 10
Amendment 26



--------------------------------------------------------------------------------

1001100187

1001100294

1001103082

1001114204

1001115540

1001108701

1001107679

1001087897

1001152808

1001152998

1001149549

1001166014

1001167277

1001128782

1001126166

1001128006

1001130531

1001130861

1001130788

1001120722

1001119872

1001125622

1001143070

1001144789

1001133840

1001138138

1001136488

1001137114

Master Agreement MA02373.2
VAR 1 - 11
Amendment 26



--------------------------------------------------------------------------------

February 2003 30 year FRM
Schedule B-3
Lender Loan Numbers with SMC

1001100096

1001147352

1001131646

1001159951

1001127321

1001085800

1001108362

1001178399

1000982122

1001084803

1001156494

1001141546

Master Agreement MA02373.2
VAR 1 - 12
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

30-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$175,400,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

February 1, 2003 – February 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Crescent Credit Plus Fixed-Rate Mortgage Product.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

30-year fixed-rate level-payment mortgages

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

February 1, 2003 – February 1, 2003

 

 

Guaranty Fee:

41.00 Basis Points

 

 

Buyup/Buydown Grid:

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5

 

 

 

Eligible Products:

10- and 15-year fixed-rate level-payment mortgages

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

$26,200,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

February 1, 2003 – February 1, 2003

 

 

Servicing Option:

Special

 

 

Mortgage Type:

Conventional

 

 

Remittance Cycle:

Standard

 

 

Seasoning Requirements:

Current

 

 

Special Feature Codes:

Per Selling Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06724.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools
formed under this Contract:

 

February 1, 2003 - February 1, 2003

 

 

 

Guaranty Fee:

 

26.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (see additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06724.2
FRM - 2
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase
Transactions for Delivery during First
Delivery Term:

 

$34,600,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools
formed under this Contract:

 

February 1, 2003 – February 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.


Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.
Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 26



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools
formed under this Contract:

 

February 1, 2003 – February 1, 2003

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 26



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

February 19, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285
115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 27

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Variances – Replace page VAR 1 – 1 through 12 (dated 2/11/2003) with
pages VAR 1 – 1 through 8 (dated 2/19/2003) under the Variance Tab.

 

 

•

Modified Pool Purchase Contracts –

 

1.

Replace Pool Purchase Contract No. A06302, pages FRM – 1 through 2 (dated
2/11/2003) with pages FRM - 1 through 2 (dated 2/19/2003) under the Fixed-Rate
Tab.

 

2.

Replace Pool Purchase Contract No. A06724, page FRM – 1 (dated 2/11/2003) with
page FRM - 1 (dated 2/19/2003) under the Fixed-Rate Tab.

 

3.

Replace Pool Purchase Contract No. A06743, pages FRM – 1 through 2 (dated
2/11/2003) with pages FRM - 1 through 2 (dated 2/19/2003) under the Fixed-Rate
Tab.

Master Agreement MA02373.2
LE - 1
Amendment 27



--------------------------------------------------------------------------------

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.

If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

FANNIE MAE

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

2-21-03

 

Master Agreement MA02373.2
LE - 2
Amendment 27



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income, ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie

Master Agreement MA02373.2
VAR 1 - 1
Amendment 27



--------------------------------------------------------------------------------

 

Mae’s underwriting criteria or any modification thereof, as described herein,
shall be deemed to be a breach of warranty by Lender, as provided in the Selling
Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 27



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:
Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None.

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

 

 

 

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 27



--------------------------------------------------------------------------------

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade lines

 

Three (3) rated trades

 

Credit History

 

24 months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 27



--------------------------------------------------------------------------------

February 2003 Second Deal 15-and 30 Year FRM with and without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume: $8,287,366

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 27



--------------------------------------------------------------------------------

February 2003 Second Deal 15- and 30-Year FRM with and without SMC
Schedule A
Portfolio Summary
15- and 30-year Fixed-Rate

Count
:

 

49

 

Volume
:

$

8,287,366.00

 

WAC
:

 

6.1

 

WA OLTV
:

 

70.0

 

WA CLTV
:

 

70.0

 

WA MTMLTV
:

 

70.0

 

WA State RTerm
:

 

309

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 27



--------------------------------------------------------------------------------

February 2003 Second Deal 15- and 30-Year FRM with and without SMC
Schedule B
Lender Loan Numbers

15-year Non SMC

1001142478

1001195351

1001162344

1001182862

1001171907

1001177680

1001205044

1001209731

1000950509

1001207875

1001205317

1001205283

1001152147

1001145109

1001156411

1001161148

 

30-year SMC

 

1001127453

1001160843

1001177052

1001084266

1001198926

1001169927

1001153053

Master Agreement MA02373.2
VAR 1 - 7
Amendment 27



--------------------------------------------------------------------------------

30-year Non SMC

 

1001159530

1001086253

1000750552

1001198835

1001198728

1001190014

1001157088

1001158698

1001147980

1001184264

1001203726

1001204278

1001213592

1001083185

1001115474

1001175155

1001188414

1001182664

1001181732

1001148772

1001151305

1001147493

1001147196

1001146578

1001165750

1001157906

Master Agreement MA02373.2
VAR 1 - 8
Amendment 27



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30 year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$180,400,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for

 

February 1, 2003 - February 1, 2003

Pools formed under this Contract:

 

 

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Crescent Credit Plus Fixed-Rate Mortgage Product.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 27



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30 year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Dates for Pools
formed under this Contract:

 

February 1, 2003 - February 1, 2003

 

 

 

Guaranty Fee:

 

41.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 27



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

10, 15 year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase
Transactions for Delivery during
First Delivery Term:

 

$28,200,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for
Pools formed under this Contract:

 

February 1, 2003 - February 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

Per Selling Guide, Guide to Underwriting with Desktop Underwriter and applicable
attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 27



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30 year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase
Transactions for Delivery during
First Delivery Term:

 

$36,100,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for
Pools formed under this Contract:

 

February 1, 2003 - February 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

Additional Terms:
See MBS Pricing Confirmation(s) attached hereto and incorporated herein.
Pool contract price adjustment is waived.
Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.
Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.
See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 27



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30 - year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Dates for Pools
formed under this Contract:

 

February 1, 2003 - February 1, 2003

 

 

 

Guaranty Fee:

 

35.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 27



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

March 7, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 28

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Master Conversion – Replace page MA – 4 (dated 2/5/2002) with page MA –
4 (dated 3/7/2003).

 

 

•

Modified Variance – Replace pages VAR 1 – 1 through VAR 1 – 8 (dated 2/19/2003)
with pages VAR 1 – 1 through VAR 1 – 8 (dated 3/7/2003) behind the Variances
tab.

 

 

•

Modified Pool Purchase Contracts A06302 and A06743 – Replace pages FRM – 1 and
FRM - 2 (dated 2/19/2003) with pages FRM – 1 and FRM – 2 (dated 3/7/2003) behind
the Fixed-Rate tab.

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.
If Fannie Mae does not

Master Agreement MA02373.2
LE - 1
Amendment 28



--------------------------------------------------------------------------------

receive an executed duplicate original of this Letter Agreement from the Lender
within ten business days, Fannie Mae may, at its option, declare this Letter
Agreement null and void.

Sincerely,

FANNIE MAE

By:

/s/ MAC SMITH FOR DAVID BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles

 

 

Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 

 

 

CRESCENT BANK AND TRUST COMPANY

 

 

 

 

By:

/s/PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

3-10-03

 

Master Agreement MA02373.2
LE - 2
Amendment 28



--------------------------------------------------------------------------------

MASTER AGREEMENT

Master Conversion for Crescent Bank and Trust Company
MA02373.2-05

Upon entering into this Master Conversion, Lender is obligated to sell to Fannie
Mae, and Fannie Mae is obligated to buy from Lender, Mortgages in the aggregate
unpaid principal amount of the Mandatory Delivery Amount stated below under any
of the following programs: Fannie Mae’s MBS program, Negotiated Cash
Transactions or Standard Cash Transactions. Mortgages must be sold during the
period commencing with the Effective Date set forth below and ending with the
Expiration Date set forth below (the “Conversion Period”) and must meet all
requirements set forth in the Master Agreement, as well as those set forth in
the applicable MBS Contracts (as described below). There must be a valid MBS
Pricing Confirmation for each MBS Contract below prior to Lender’s sale of any
Mortgages under such MBS Contract.

Lender shall be deemed to have accepted the terms of this Master Conversion and
all applicable MBS Pricing Confirmations either (i) upon execution of the Master
Agreement or Master Agreement amendment to which this Master Conversion is
attached, or (ii) if this Master Conversion is not attached to a Master
Agreement amendment, then upon delivery of any Mortgages under the MBS Contracts
during the current Conversion Period.

Master Agreement:

 

MA02373.2

 

 

 

Mandatory Delivery Amount:

 

$224,000,000.00, plus or minus 5%

 

 

 

Effective Date:

 

January 1, 2003

 

 

 

Expiration Date:

 

June 30, 2003

 

 

 

MBS Contracts:

 

A06302, A06304, A06305, A06808, A06809, A06810m
A06811 and A06743

Master Agreement MA02373.2
MA - 4
Amendment 28



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with, Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of

Master Agreement MA02373.2
VAR 1 - 1
Amendment 28



--------------------------------------------------------------------------------

 

Lender by offering to buy or accepting delivery of any Mortgages. A breach of
any of Fannie Mae’s underwriting criteria or any modification thereof, as
described herein, shall be deemed to be a breach of warranty by Lender, as
provided in the Selling Guide.

 

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 28



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

 

 

 

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

 

 

 

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 28



--------------------------------------------------------------------------------

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

 

Mortgage/Revolving/

 

No Foreclosures.

 

Installment

 

No Bankruptcies.

 

 

No 30-day lates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.


 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 28



--------------------------------------------------------------------------------

March 2003 30-Year FRM Deal with and without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume: $8,762,120.00

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 28



--------------------------------------------------------------------------------

March 2003 30-Year FRM Deal with and without SMC
Schedule A
Portfolio Summary
30-year Fixed-Rate

Count
:

 

52

 

Volume
:

$

8,762,120.00

 

WAC
:

 

6.3

 

WA OLTV
:

 

73.1

 

WA CLTV
:

 

73.1

 

WA MTMLTV
:

 

73.1

 

WA State RTerm
:

 

360

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc—:
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 28



--------------------------------------------------------------------------------

March 2003 30-Year FRM Deal with and without SMC
Schedule B
Lender Loan Numbers

SMC:

1001145091

1001223872

1001225182

1001234796

1001222247

1001221256

1001245529

1001148731

1001177573

1001168697

 

Non-SMC:

1001163458

1001152014

1001149010

1001173176

1001178282

1001109659

1001009669

1001222221

1001227691

1001227659

1001228749

1001228459

1001241148

1001188216

1001187069

1001208485

1001204617

1001200110

1001205333

1001233913

1001210788

1001231768

1001241981

1001238805

1001142163

1001150018

Master Agreement MA02373.2
VAR 1 - 7
Amendment 28



--------------------------------------------------------------------------------

1001178787

1001170487

1001252541

1001249836

1001223187

1001235819

1001164175

1001153681

1001205192

1001209491

1001216470

1001214939

1001214905

1001178589

1001180577

1001186277

Master Agreement MA02373.2
VAR 1 - 8
Amendment 28



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$188,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

0

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.


Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Crescent Credit Plus Fixed-Rate Mortgage Product.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 28



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

41.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 28



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$38,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.


Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 28



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 28



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

March 11, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285
115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 29

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Master Agreement – Replace pages MA – 3 and MA – 4 (dated 12/5/2002)
with pages MA – 3 and MA – 4 (dated 3/11/2003).

 

 

•

Modified Variance – Replace pages VAR 1 – 1 through 8 (dated 2/19/2003) with
pages VAR 1 – 1 through 7 (dated 3/11/2003) under the Variance Tab.

 

 

•

Modified Pool Purchase Contracts –

 

1.

Replace Pool Purchase Contract No. A06724, pages FRM – 1 (dated 2/19/2003) and
FRM – 2 (dated 2/11/2003) with pages FRM – 1 through 2 (dated 3/11/2003) under
the Fixed-Rate Tab.

 

2.

Replace Pool Purchase Contract No. A06901, pages FRM – 1 through 2 (dated
1/7/2003) with pages FRM – 1 through 2 (dated 3/11/2003) under the Fixed-Rate
Tab.

Master Agreement MA02373.2
LE - 1
Amendment 29



--------------------------------------------------------------------------------

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.

If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

FANNIE MAE

 

 

 

 

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles
Customer Account Manager

 

 

 

 

Agreed, acknowledged and accepted.

 


CRESCENT BANK AND TRUST COMPANY

 

By:

/s/ PARTHIV J. DAVE

 

 

--------------------------------------------------------------------------------

 

Name:

PARTHIV J. DAVE

 

Title:

V.P.

 

Date:

3-17-03

 

Master Agreement MA02373.2
LE - 2
Amendment 29



--------------------------------------------------------------------------------

EXHIBIT 1

TO MASTER AGREEMENT MA02373.2

Lender Name

Crescent Bank and Trust Company

 

 

Lender Number

23227-000-4

 

 

Delivery Term:

Second

 

 

Effective Date of Delivery Term:

August 1, 2001

 

 

Expiration Date of Delivery Term:

June 30, 2003

 

 

Estimated Dollar Volume for Delivery Term:

$440,000,000.00 (eligible for delivery only upon incremental conversions to
Mandatory Delivery Amounts under one or more Master Conversions)

Master Agreement MA02373.2
MA - 3
Amendment 29



--------------------------------------------------------------------------------

MASTER AGREEMENT

Master Conversion for Crescent Bank and Trust Company
MA02373.2-02

Upon entering into this Master Conversion, Lender is obligated to sell to Fannie
Mae, and Fannie Mae is obligated to buy from Lender, Mortgages in the aggregate
unpaid principal amount of the Mandatory Delivery Amount stated below under any
of the following programs: Fannie Mae’s MBS program, Negotiated Cash
Transactions or Standard Cash Transactions. Mortgages must be sold during the
period commencing with the Effective Date set forth below and ending with the
Expiration Date set forth below (the “Conversion Period”) and must meet all
requirements set forth in the Master Agreement, as well as those set forth in
the applicable MBS Contracts (as described below). There must be a valid MBS
Pricing Confirmation for each MBS Contract below prior to Lender’s sale of any
Mortgages under such MBS Contract.

Lender shall be deemed to have accepted the terms of this Master Conversion and
all applicable MBS Pricing Confirmations either (i) upon execution of the Master
Agreement or Master Agreement amendment to which this Master Conversion is
attached, or (ii) if this Master Conversion is not attached to a Master
Agreement amendment, then upon delivery of any Mortgages under the MBS Contracts
during the current Conversion Period.

Master Agreement:

 

MA02373.2

 

 

 

Mandatory Delivery Amount:

 

$230,000,000.00, plus or minus 5%

 

 

 

Effective Date

 

January 1, 2003

 

 

 

Expiration Date:

 

June 30, 2003

 

 

 

MBS Contracts:

 

A06302, A06303, A06304, A06305, A06724, A06743, A06808, A06809, A06810, A06811,
A06901, AW6306

Master Agreement MA02373.2
MA - 4
Amendment 29



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

(d)

“Full/ Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/ Alternative
Documentation Alt A product.

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

Master Agreement MA02373.2
VAR 1 - 1
Amendment 29



--------------------------------------------------------------------------------

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of Lender by offering
to buy or accepting delivery of any Mortgages. A breach of any of Fannie Mae’s
underwriting criteria or any modification thereof, as described herein, shall be
deemed to be a breach of warranty by Lender, as provided in the Selling Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 29



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple, 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:

 

 

 

• Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 

• 2nd Homes

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

 

 

 

 

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

 

 

 

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

 

 

Trade Lines

 

Three (3) rated trades

 

Credit History

 

24 Months

 

Credit Explanations

 

Not stated

Master Agreement MA02373.2
VAR 1 - 3
Amendment 29



--------------------------------------------------------------------------------

Mortgage/Revolving/ Installment

 

No Foreclosures.
No Bankruptcies.
No 30-day dates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the downpayment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.

 

 

 

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 29



--------------------------------------------------------------------------------

March 2003 30-Year FRM Deal with and without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume: $5,608,100.00

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 29



--------------------------------------------------------------------------------

March 2003 15-Year FRM Deal with and without SMC
Schedule A
Portfolio Summary
15-year Fixed-Rate

Count
:

 

35

 

Volume
:

$

5,608,100.00

 

WAC
:

 

5.6

 

WA OLTV
:

 

62.9

 

WA CLTV
:

 

62.9

 

WA MTMLTV
:

 

62.9

 

WA State RTerm
:

 

180

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 29



--------------------------------------------------------------------------------

March 2003 15-Year FRM Deal with and without SMC
Schedule B
Lender Loan Numbers

Non-SMC

 

1001094463

1001182326

1001113917

1000916195

1001226685

1001198918

1001188042

1001215613

1001223864

1001208394

1001251519

1001230513

1001240462

1001230463

1001252509

1001246097

1001151750

1001149416

1001168838

1001117116

1001213253

1001216132

1001224169

1001228079

1001228038

1001223492

1001184587

1001201407

1001202421

1001198173

1001203502

 

SMC:

1001246055

1001187689

1001124484

1001187440

Master Agreement MA02373.2
VAR 1 - 7
Amendment 29



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

10, 15 year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$33,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

361 - 3rd Autom U-Writng SYS, 442 - Flow Alt-A Stated Income, 443 - Flow Alt-A
No Ratio, 444 - Flow Alt-A NINA, and Per Selling Guide, Guide to Underwriting
with Desktop Underwriter and applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 29



--------------------------------------------------------------------------------

Contract No. A06724.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10, 15 year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

27.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06724.2
FRM - 2
Amendment 29



--------------------------------------------------------------------------------

Contract No. A06901.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

10, 15 year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$5,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

361 - 3rd Autom U-Writng SYS, 442 - Flow Alt-A Stated Income, 443 - Flow Alt-A
No Ratio, 444 - Flow Alt-A NINA, and Per Selling Guide, Guide to Underwriting
with Desktop Underwriter and applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Mortgages delivered under this contract are eligible for Radian Secondary Market
Coverage.

Pool Purchase Contract No. A06901.2
FRM - 1
Amendment 29



--------------------------------------------------------------------------------

Contract No. A06901.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10, 15 year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

N/ A *

 

 

 

Guaranty Fee:

 

24.50 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

* If no Earliest and Latest Issue Dates are specified in this MBS Pricing
Confirmation, the above Guaranty Fee only applies to the Conversion Period
according to the current Master Conversion. The Guaranty Fee is subject to
change either after the Latest Issue Date, if one is specified above, or on the
expiration of the current Conversion Period, to an amount agreed upon by Fannie
Mae and Lender. If no Latest Issue Date is specified in this MBS Pricing
Confirmation, then (a) if there is a change to the Guaranty Fee applicable to
the next Conversion Period, a revised MBS Pricing Confirmation for this Contract
will be sent to Lender; or (b) if there is no change to the Guaranty Fee, this
MBS Pricing Confirmation will remain in effect until the expiration of the next
Conversion Period, when the Guaranty Fee will again be subject to change upon
agreement of the parties.

Pool Purchase Contract No. A06901.2
FRM - 2
Amendment 29



--------------------------------------------------------------------------------

[LETTERHEAD OF FANNIEMAE]

March 19, 2003

Mr. Michael P. Leddy
Executive Vice President (Crescent Mortgage)
Crescent Bank and Trust Company
South Terraces, Suite 285 115 Perimeter Center Place
Atlanta, GA 30346

Subject

Master Agreement No:

MA02373.2

 

Master Agreement Amendment No.:

Amendment 30

 

Lender No.:

23227-000-4

Dear Mr. Leddy:

By execution of this Letter Agreement, Fannie Mae (“Fannie Mae”) and Crescent
Bank and Trust Company (the “Lender”) agree to amend the above-referenced Master
Agreement and Contract (if applicable). The amended terms and conditions are set
forth in the amended pages to the Master Agreement and (if applicable) the
Contract attached to this Letter Agreement. The attachments should be inserted
into the Lender’s Master Agreement binder as described below. Capitalized terms
used but not defined in this Letter Agreement shall have the meanings set forth
in the Master Agreement.

For your convenience, we have summarized the amended terms and conditions below.
However, the summary set forth below is for reference purposes only. The Lender
and Fannie Mae shall rely solely on the attached amended pages for a complete
description of the amended terms and conditions.

The amended terms and conditions:

•

Modified Master Agreement, Exhibit 1 and Master Conversion – Replace pages MA –
3 and MA – 4 (dated 3/11/2003) with pages MA – 3 and MA – 4 (dated 3/19/2003).

 

 

•

Modified Variance – Replace pages VAR 1 – 1 through VAR 1 – 7 (dated 3/11/2003)
with pages VAR 1 – 1 through VAR 1 – 8 (dated 3/19/2003) behind the Variances
tab.

 

 

•

Modified Pool Purchase Contracts –

 

(a)

A06302 – Replace pages FRM – 1 and FRM – 2 (dated 3/7/2003) with pages FRM – 1
and FRM – 2 (dated 3/19/2003) behind the Fixed-Rate tab.

 

(b)

A06724 – Replace pages FRM – 1 and FRM – 2 (dated 2/19/2003 and 2/11/2003,
respectively) with pages FRM – 1 and FRM – 2 (dated 3/19/2003) behind the
Fixed-Rate tab.

 

(c)

A06743 – Replace pages FRM – 1 and FRM – 2 (dated 3/7/2003) with pages FRM – 1
and FRM – 2 (dated 3/19/2003) behind the Fixed-Rate tab.

Master Agreement MA02373.2
LE - 1
Amendment 30



--------------------------------------------------------------------------------

By execution of this Letter Agreement, Fannie Mae and the Lender agree to and
accept the amended terms and conditions as set forth in the attachments to this
Letter Agreement. The effective date of the amendments is the date of execution
of this Letter Agreement by the Lender. The Lender shall return a duly-executed
duplicate original of this Letter Agreement to Diane Stokes at Fannie Mae within
ten business days of the date this Letter Agreement is executed by Fannie Mae.
If Fannie Mae does not receive an executed duplicate original of this Letter
Agreement from the Lender within ten business days, Fannie Mae may, at its
option, declare this Letter Agreement null and void.

Sincerely,

FANINIE MAE

By:

/s/ DAVID A. BOWLES

 

 

--------------------------------------------------------------------------------

 

 

David A. Bowles

 

 

Customer Account Manager

 

Agreed, acknowledged and accepted.

CRESCENT BANK AND TRUST COMPANY

By:

/s/ MICHAEL P. LEDDY

 

 

--------------------------------------------------------------------------------

 

Name:

Michael P. Leddy

 

Title:

EVP

 

Date:

3-21-03

 

Master Agreement MA02373.2
LE - 2
Amendment 30



--------------------------------------------------------------------------------

EXHlBIT 1

TO MASTER AGREEMENT MA02373.2

Lender Name

 

Crescent Bank and Trust Company

 

 

 

Lender Number

 

23227-000-4

 

 

 

Delivery Term:

 

Second

 

 

 

Effective Date of Delivery Term:

 

August 1, 2001

 

 

 

Expiration Date of Delivery Term:

 

June 30, 2003

 

 

 

Estimated Dollar Volume for Delivery Term:

 

$447,000,000.00

 

 

(eligible for delivery only upon incremental conversions to Mandatory Delivery
Amounts under one or more Master Conversions)

Master Agreement MA02373.2
MA - 3
Amendment 30



--------------------------------------------------------------------------------

MASTER AGREEMENT

Master Conversion for Crescent Bank and Trust Company
MA02373.2-05

Upon entering into this Master Conversion, Lender is obligated to sell to Fannie
Mae, and Fannie Mae is obligated to buy from Lender, Mortgages in the aggregate
unpaid principal amount of the Mandatory Delivery Amount stated below under any
of the following programs: Fannie Mae’s MBS program, Negotiated Cash
Transactions or Standard Cash Transactions. Mortgages must be sold during the
period commencing with the Effective Date set forth below and ending with the
Expiration Date set forth below (the “Conversion Period”) and must meet all
requirements set forth in the Master Agreement, as well as those set forth in
the applicable MBS Contracts (as described below). There must be a valid MBS
Pricing Confirmation for each MBS Contract below prior to Lender’s sale of any
Mortgages under such MBS Contract.

Lender shall be deemed to have accepted the terms of this Master Conversion and
all applicable MBS Pricing Confirmations either (i) upon execution of the Master
Agreement or Master Agreement amendment to which this Master Conversion is
attached, or (ii) if this Master Conversion is not attached to a Master
Agreement amendment, then upon delivery of any Mortgages under the MBS Contracts
during the current Conversion Period.

Master Agreement:

 

MA02373.2

 

 

 

Mandatory Delivery Amount:

 

$237,000,000.00, plus or minus 5%

 

 

 

Effective Date:

 

January 1, 2003

 

 

 

Expiration Date:

 

June 30, 2003

 

 

 

MBS Contracts:

 

A06302, A06304, A06305, A06808, A06809, A06810, A06811, A06724 and A06743

Master Agreement MA02373.2
MA - 4
Amendment 30



--------------------------------------------------------------------------------

VAR 1

Bulk ALT A Product

 

1.

Lender may sell to Fannie Mae a loan package containing mortgages (“Mortgages”)
that may have been originated with certain variances to Fannie Mae’s
underwriting and documentation requirements described as one of the following
Alt A products:

 

 

 

(a)

“Stated Income,” (SFC “442”) which is defined as: the borrower reports income on
the Uniform Residential Loan Application (Form 1003) and a verbal Verification
of Employment may be obtained. Lender is not required to verify the reported
income, but must verify the borrower’s assets.

 

 

 

 

(b)

“No Ratio,” (SFC “443”) which is defined as: the borrower does not report income
on the Uniform Residential Loan Application (Form 1003), so therefore no
debt-to-income ratios are calculated. Lender is not required to verify the
borrower’s income, but must verify the borrower’s assets.

 

 

 

 

(c)

“No Income/No Asset” (‘NINA’) (SFC “444”) which is defined as: the borrower does
not report either income or assets on the Uniform Residential Loan Application
(Form 1003). Lender is not required to verify the borrower’s income or assets.

 

 

 

 

(d)

“Full/Alternative Documentation (SFC “512”) which is defined as: the borrower
reports income and assets on the Uniform Residential Loan Application (Form
1003) and Lender must verify reported income and assets.

 

 

 

 

Lender must document the Mortgage file with a statement describing the Mortgage
either as a Stated Income, a No Ratio, a NINA, or a Full/Alternative
Documentation Alt A product.

 

 

 

2.

Lender must provide the borrower’s FICO credit score at delivery of each
Mortgage under this Variance.

 

 

3.

Eligible products include fixed-rate, first-lien, fully amortizing mortgages.

 

 

4.

Lender’s underwriting guidelines for origination of Stated Income, No Ratio, or
NINA Alt A products are described in Attachment 1 (“Lender’s Underwriting
Guidelines”). Notwithstanding any contrary provisions contained in Lender’s
Underwriting Guidelines, the only Mortgages eligible for delivery to Fannie Mae
are those Mortgages that are originated in accordance with Lender’s guidelines
for Stated Income, No Ratio, or NINA Alt A products described in Lender’s
Underwriting Guidelines and meet Fannie Mae’s general eligibility criteria, as
modified by the applicable provisions of Attachment 1. Fannie Mae reserves the
right to review all mortgages offered for sale by Lender, and although certain
mortgages may meet Underwriting Guidelines, Fannie Mae is not obligated to buy
all of such mortgages.

 

 

5.

Lender represents and warrants that all information concerning the Mortgages
submitted by Lender to Fannie Mae in electronic format or otherwise is true,
accurate, and complete. Notwithstanding the accuracy of the information
submitted by Lender, Lender represents and warrants that all Mortgages comply
with Lender’s Underwriting Guidelines. Lender acknowledges that that Fannie Mae
does not waive any of such representations and warranties of

Master Agreement MA02373.2
VAR 1 - 1
Amendment 30



--------------------------------------------------------------------------------

 

Lender by offering to buy or accepting delivery of any Mortgages. A breach of
any of Fannie Mae’s underwriting criteria or any modification thereof, as
described herein, shall be deemed to be a breach of warranty by Lender, as
provided in the Selling Guide.

 

 

6.

All Stated Income, No Ratio, or NINA Mortgages must be delivered to Fannie Mae
under Pool Purchase Contract A06302, A06743, and A06724 (fixed-rate Mortgages).
FOR CASH: under Fannie Mae’s Negotiated Transactions for cash purchase.

 

 

7.

With respect to all Mortgages sold and delivered to Fannie Mae pursuant to this
Variance:

 

 

 

(a)

Lender represents and warrants that the Mortgages comply with all applicable
representations and warranties as set forth in the Selling Guide, and Lender
makes all selling warranties with respect to the Mortgages, except as otherwise
expressly provided in this Variance.

 

 

 

 

(b)

Lender acknowledges that the terms and conditions on which Fannie Mae has agreed
to acquire the Mortgages assume that pool or primary mortgage insurance is
obtainable for the Mortgages after delivery of the Mortgages to Fannie Mae.
Lender represents and warrants that none of the Mortgages has been originated or
serviced with fraud, misrepresentation, or negligence, or with any act that is
dishonest, criminal, or knowingly wrongful, that would (1) cause a mortgage
insurer to decline to insure a Mortgage, or (2) entitle a mortgage insurer to
deny a claim pursuant to a mortgage insurance policy exclusion to coverage
encompassing fraud, misrepresentation, negligence, or dishonest, criminal, or
knowingly wrongful acts in origination or servicing.

 

 

 

 

(c)

These representations and warranties survive purchase of and payment for the
Mortgage, apply to each Mortgage, and inure to the benefit of Fannie Mae, its
successors and assigns.

 

 

 

8.

Fannie Mae and Lender agree that multiple bulk mortgage deliveries may be made
under this Variance. With respect to each such delivery, a Bulk Mortgage
Delivery Addendum containing specific information with respect to the
corresponding Mortgages being delivered will be completed and added to this
Variance, and shall become a part of this Variance and this Master Agreement for
all purposes.

Master Agreement MA02373.2
VAR 1 - 2
Amendment 30



--------------------------------------------------------------------------------

Attachment 1

Lender’s Underwriting Guidelines Approved by Fannie Mae

Mortgages may contain only the following variances to Fannie Mae’s underwriting
and documentation guidelines:

Crescent Mortgage’s Credit Plus Program
No Income – No Ratios/No Asset Verifications

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Program Type

 

PMM, R/T Refi, COR

 

 

 

Product Type

 

FRM only

 

 

 

Amortization Terms

 

15- and 30- year

 

 

 

Eligible Units

 

1-2 unit properties

 

 

 

Eligible Properties

 

Fee Simple; 1-2 unit attached and detached properties. Condominiums are also
eligible. NO mobile homes or manufactured housing units. Also, no excess acreage
– value not to exceed 33% of total.

 

 

 

Geographic Limitations

 

None

 

 

 

Occupancy Status

 

Owner Occupied and 2nd Homes

 

 

 

Borrower Eligibility

 

Designed for the borrower who has income and assets, but does not want to deal
will all regular documentation requirements, and for borrowers who are changing
jobs, between jobs, relocating, retiring, or have recently become self-employed.
All borrowers must meet credit score requirements. No loans to builders or
developers.

 

 

 

Appraisal

 

New full Uniformed Residential Appraisal Report required for all loan types.
Plus, a review appraisal if the transaction is a refinance and the LTV is
greater than 75%.

 

 

 

Mortgage Insurance

 

Standard mortgage insurance required.

 

 

 

Maximum LTVs and Credit Scores:
 • Owner Occupied:

 

1-unit: PMM & R/T Refi to 90% LTV with a credit score of 700; 75% with a credit
score of 680.

 

 

 

 

 

1-unit: COR to 70% with a credit score of 700; 65% with a credit score of 680.

 

 

 

 

 

2-unit: PMM & R/T Refi to 85% LTV with a credit score of 700; 70% with a credit
score of 680.

 

 

 

 

 

2-unit: COR to 65% with a credit score of 700; 60% with a credit score of 680.

 

 

 

 • 2nd Homes

 

1-unit only; PMM & R/T Refi to 80% with a credit score of 720; 75% with a credit
score of 700; 70% with a credit score of 680; COR to 70% with a credit score of
700; 65% with a credit score of 680.

 

 

 

Secondary Financing

 

No Subordinate financing allowed on new loan.

 

 

 

Credit Report

 

Three In-file merged credit report.

 

 

 

Qualifying Debt Ratios:

 

Ratios are not considered.

Master Agreement MA02373.2
VAR 1 - 3
Amendment 30



--------------------------------------------------------------------------------

Reserves:

 

No assets are verified; reserves are not required.

 

 

 

Credit Criteria:

 

Three (3) rated trades

 

Trade Lines

 

24 Months

 

Credit History

 

Not stated

 

Credit Explanations

 

No Foreclosures.

 

Mortgage/Revolving/

 

No Bankruptcies.

 

Installment

 

No 30-day dates on any mortgages in the past 24 months.

 

 

 

Credit Report Letter of Explanation

 

Not required as this product is credit score driven.

 

 

 

Sale Proceeds

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Down Payment:

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Liquid assets (checking, savings, CD’s, money market funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Non-depository assets (stocks, bonds, retirement funds, trust funds, etc.)

 

Assets are not verified; however, assets stated on the Application must be
sufficient to make the down payment.

 

 

 

Seller contributions

 

Per Fannie Guides.

 

 

 

Gift Funds

 

No gifts allowed.

 

 

 

Verification of mortgage or rental history

 

Required if mortgage history not on credit report. Rental history verification
not required.

 

 

 

Salaried/Wage Earner Employment Verification

 

No verification. Stated income/employment only.

 

 

 

Self-Employed Income/Employment Verification

 

No verification. Stated income only. No 4506 required.

 

 

 

Self-employed Profit & Loss/ Balance Sheet

 

Income verification is not required. No 4506 required.

 

 

 

Other Income: Retirement, SS, alimony, child support, etc.

 

No verification. Stated income only.

 

 

 

 

 

No Income
No Ratios / No Asset Verification

 

 

 

Salary or hourly wage earnings and overtime and bonus income

 

No verification. Stated income only.

 

 

 

Commission income and independent contractor

 

No verification. Stated income only.

Master Agreement MA02373.2
VAR 1 - 4
Amendment 30



--------------------------------------------------------------------------------

March 2003 PART 2 15 and 30-Year FRM Deal with and without SMC
Bulk Mortgage Delivery Addendum

Maximum Volume: $6,879,740

Lender shall deliver the Mortgages described in the Profile Summary Schedule “A”
unless the Mortgage doesn’t meet Lender’s Underwriting Guidelines or it pays
off, becomes delinquent, falls out for similar acceptable reasons prior to the
delivery date. Lender represents and warrants that the Mortgages are as
described in Profile Summary set forth in Schedule “A” and as identified on
Schedule “B”. The term “CLTV” used in Schedule “A” and this Contract is the
“Current Loan-to-Value Ratio”. “Current Loan-to-Value Ratio” is the
loan-to-value ratio based upon the issue date principal balance of each Mortgage
and the original appraised value of the property securing each such Mortgage.

Master Agreement MA02373.2
VAR 1 - 5
Amendment 30



--------------------------------------------------------------------------------

March 2003 PART 2 15- and 30-Year FRM Deal with and without SMC
Schedule A
Portfolio Summary

Count
:

 

47

 

Volume
:

$

6,879,740.00

 

WAC
:

 

6.2

 

WA OLTV
:

 

71.0

 

WA CLTV
:

 

71.0

 

WA MTMLTV
:

 

71.0

 

WA State RTerm
:

 

337

 

WA Calc RTerm
:

 

0

 

WA Seas
:

 

1

 

Pct Full/Alt Doc
:

 

0.00

%

Pct Low/No Doc
:

 

100.00

%

Master Agreement MA02373.2
VAR 1 - 6
Amendment 30



--------------------------------------------------------------------------------

March 2003 PART 2 15- and 30-Year FRM Deal with and without SMC
Schedule B
Lender Loan Numbers

30 Year Non-SMC

1001170818

1001245636

1001234754

1001240322

1001247087

1001253945

1001215282

1001231420

1001221090

1001223211

1001270279

1001255650

1001246170

1001234150

1001217593

1001230695

1001157740

1001139946

1001058849

1001048394

1001270048

1001211513

1001213329

1001214921

1001255841

1001256542

1001242559

 

30 Year SMC

1001243136

1001237914

1001260957

1001210135

1001226594

1001298668

1001246451

1001229770

1001173325

1001196656

1001246006

Master Agreement MA02373.2
VAR 1 - 7
Amendment 30



--------------------------------------------------------------------------------

15 Year Non-SMC

1001243813

1001208881

1001275633

1001203643

1001237716

1001115516

1001269859

1001259744

1001223799

Master Agreement MA02373.2
VAR 1 - 8
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06302.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$192,400,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Crescent Credit Plus Fixed-Rate Mortgage Product.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06302.2
FRM - 1
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06302.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

41.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06302.2
FRM - 2
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06724.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$34,000,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Pool Purchase Contract No. A06724.2
FRM - 1
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06724.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

10- and 15-year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

26.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06724.2
FRM - 2
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06743.2

FIXED-RATE MORTGAGE POOL PURCHASE CONTRACT
WITH PRICING CONFIRMATION

MASTER AGREEMENT MA02373.2

Lender:

Crescent Bank and Trust Company

Lender Number: 23227-000-4

 

Crescent Mortgage Services

23227-000-4

 

Crescent Mortgage Services

23227-003-9

 

 

24837-000-9

 

 

24837-002-5


Eligible Products:

 

30-year fixed-rate level-payment mortgages

 

 

 

Maximum Amount of Pool Purchase Transactions for Delivery during First Delivery
Term:

 

$39,600,000.00 (See current Master Conversion for actual volume eligible for
delivery during the current Conversion Period.)

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Servicing Option:

 

Special

 

 

 

Mortgage Type:

 

Conventional

 

 

 

Remittance Cycle:

 

Standard

 

 

 

Seasoning Requirements:

 

Current

 

 

 

Special Feature Codes:

 

442 - Flow Alt-A Stated Income, 443 - Flow Alt-A No Ratio, 444 - Flow Alt-A
NINA, and Per Selling Guide, Guide to Underwriting with Desktop Underwriter and
applicable attachments.

 

 

 

Additional Terms:

See MBS Pricing Confirmation(s) attached hereto and incorporated herein.

Pool contract price adjustment is waived.

Lender is allowed a maximum buyup to 22.50 basis points with the expectation
that Lender will manage deliveries to a weighted average buyup of 16.00 basis
points.

Radian Secondary Market Coverage required. Crescent Credit Plus Fixed-Rate
Mortgage Product > 80% LTV.

See Schedule “A” August 2002 for eligible loans, which is attached to the Bulk
Alt A Product - FRM Variance. Lender represents and warrants that all such
Mortgages meet standard Fannie Mae guidelines or the Alt-A guidelines
incorporated in this Master Agreement.

Pool Purchase Contract No. A06743.2
FRM - 1
Amendment 30



--------------------------------------------------------------------------------

Contract No. A06743.2

MBS Pricing Confirmation for Crescent Bank and Trust Company
MA02373.2

As a condition to Lender’s sale of Mortgages under this MBS Contract at the
pricing specified below, there must be a current Master Conversion. The current
Master Conversion governs Lender’s ability to sell Mortgages under the Master
Agreement, notwithstanding any date specified as the “Latest Issue Date” on Page
1 of this MBS Contract or below.

Eligible Products:

 

30 year fixed-rate level-payment mortgages

 

 

 

Earliest and Latest Issue Dates for Pools formed under this Contract:

 

March 1, 2003 - March 1, 2003

 

 

 

Guaranty Fee:

 

35.00 Basis Points

 

 

 

Buyup/Buydown Grid:

 

Early (See additional terms in the MBS Guaranty Fee and Buyup/Buydown
Information in the Preamble section.)

Pool Purchase Contract No. A06743.2
FRM - 2
Amendment 30